           Case 1:19-bk-12235                  Doc 1                Filed 06/17/19 Entered 06/17/19 15:06:24                                             Desc Main
                                                                    Document     Page 1 of 56
     Fill m this information to 1dent1fy your case:

     United States Bankruptcy Court for the:

     SOUTHERN District of OHIO_ _ __

     Case number   (If known): _ _ _ _ _ _ _ _ _ _ _                 Chapter you are filing under:
                                                                     ~   Chapter?
                                                                     •   Chapter 11                                                 .,   1--   ...


                                                                     •                                   I\\!,   ~-   .l        ,J ...,.:.•._:::;

                                                                     •
                                                                         Chapter 12
                                                                         Chapter 13                     CL fr:;:, OF COURT                           •   Check if this is an
                                                                                                     t.S. ug <P:PTCY c:lJi'H                             amended filing
                                                                                                         \~'.r~C~:,:-i~<,:, L C:~10
                                                                                                                            z




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                                       12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


•iii           Identify Yourself
                                       About Debtor 1:                                                   About Debtor 2 (Spouse Only in a Joint Case):
1.    Your full name
      Write the name that is on your
      government-issued picture
                                        CEDRIC
                                       First name                                                        First name
      identification (for example,
      your driver's license or          TYRONE
      passport).                       Middle name                                                       Middle name

      Bring your picture                ALLEN
      identification to your meeting   Last name                                                         Last name
      with the trustee.                 JR
                                       Suffix (Sr., Jr., II, Ill)                                        Suffix (Sr., Jr., II, Ill)




2. All other names you
      have used in the last 8          First name                                                        First name
      years
      Include your married or          Middle name                                                       Middle name
      maiden names.
                                       Last name                                                         Last name



                                       First name                                                        First name


                                       Middle name                                                       Middle name


                                       Last name                                                         Last name




3.    Only the last 4 digits Gf                                                                          XXX               XX- _ _ _ _ _ _ __
      your Social Security             XXX           XX   -_Q_ _.1__ -2_ _9_
      number or federal                OR                                                                OR
      Individual Taxpayer
      Identification number            9xx -         xx                                                  9xx -             xx
      (ITIN)

Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 1
            Case 1:19-bk-12235                       Doc 1            Filed 06/17/19 Entered 06/17/19 15:06:24                               Desc Main
                                                                      Document     Page 2 of 56
Debtor 1         CEDRIC TYRONE ALLEN JR                                                                   Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name   Middle Name                 Last Name




                                            About Debtor 1:                                                   About Debtor 2 (Spouse Only in a Joint Case):


4.    Any business names
      and Employer                          liZI I have not used any business names or EINs.                   D     I have not used any business names or EINs.
      Identification Numbers
      (EIN) you have used in
      the last 8 years                      Business name                                                     Business name

       Include trade names and
       d&ing business as Rames
                                            Business name                                                     Business name




                                            EIN                                                               EIN-



                                            EIN                                                               EIN




s. Where you live                                                                                             If Debtor 2 lives at a different address:




                                            Number          Street                                            Number         Street


                                            APTB

                                            CINTI                                     OH        45231
                                            City                                     State     ZIP Code       City                                    State      ZIP Code

                                            HAMLTON
                                            County                                                            County


                                            If your mailing address is different from the one                 If Debtor 2's mailing address is different from
                                            above, fill it in here. Note that the court will send             yours, fill it in here. Note that the court will send
                                            any notices to you at this mailing address.                       any notices to this mailing address.



                                            Number          Street                                            Number         Street



                                            P.O. Box                                                          P.O. Box



                                            City                                     State     ZIP Code       City                                    State    ZIP Code




6.    Why you are choosing                  Check one:                                                        Check one:
      this district to file for
      bankruptcy                            liZi Over the last 180 days before filing this petition,          D     Over the last 180 days before filing this petition,
                                                   I have lived in this district longer than in any                 I have lived in this district longer than in any
                                                   other district.                                                  other district.

                                            D      I have another reason. Explain.                            D     I have another reason. Explain.
                                                   (See 28 U.S.C. § 1408.)                                          (See 28 U.S.C. § 1408.)




     Official Form 101                                   Voluntary Petition for Individuals Filin~ for Bankruptcy                                       page 2
            Case 1:19-bk-12235                          Doc 1         Filed 06/17/19 Entered 06/17/19 15:06:24                             Desc Main
                                                                      Document     Page 3 of 56
Debtor 1         CEDRIC TYRONE ALLEN JR.                                                                 Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name   Middle Name                 Last Name




•Mil           Tell the Court About Your Bankruptcy Case


7.     The chapter of the                   Check one. (For a brief description of each, see Notice Required by 11 U.S. C. § 342(b) for Individuals Filing
       Bankruptcy Code you                  for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
       are choosing to file
                                             l;ll Chapter?
       under
                                            0      Chapter 11

                                            0      Chapter 12

                                            0      Chapter 13


a. How you will pay the fee                 O I will pay the entire fee when I file my petition.    Please check with the clerk's office in your
                                                   local court for more details about how you may pay. Typically, if you are paying the fee
                                                   yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                                   submitting your payment on your behalf, your attorney may pay with a credit card or check
                                                   with a pre-printed address.

                                            0 I need to      pay the fee in installments. If you choose this option, sign and attach the
                                                   Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                            0      t request that my fee be waived (You may request this option ooly if you are filing for Chapter 7.
                                                   By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                                   less than 150% of the official poverty line that applies to your family size and you are unable to
                                                   pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                                   Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.


9.     Have you filed for                   l;ll   No
       bankruptcy within the
       last 8 years?                        OYes. District                                     When                      Case number
                                                                                                       MM/ DD/YYYY

                                                          District                             When                      Case number
                                                                                                       MM/ DD/YYYY

                                                          District                             When                      Case number
                                                                                                       MM/ DD/YYYY



10. Are any bankruptcy                      l;ll No
      cases pending or being
      filed by a spouse who is              OYes. Debtor                                                                 Relationship to you
      not filing this case with                           District                             When                      Case number, if known
      you, or by a business                                                                            MM/DD /YYYY
      partner, or by an
      affiliate?
                                                          Debtor                                                         Relationship to you

                                                          District                             When                      Case number, if known
                                                                                                       MM/DD/YYYY



11. Do you rent your                        0      No. Go to line 12.
      residence?                            l;ll   Yes. Has your landlord obtained an eviction judgment against you?

                                                         }ii( No. Go to line 12.
                                                          0   Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                              part of this bankruptcy petition.




     Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                  page 3
           Case 1:19-bk-12235                      Doc 1            Filed 06/17/19 Entered 06/17/19 15:06:24                            Desc Main
                                                                    Document     Page 4 of 56
Debtor 1       CEDRIC TYRONE ALLEN JR                                                                    Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ __
              First Name       Middle Name              Last Name




            Report About Any Businesses You Own as a Sole Proprietor


12. Are you a sole proprietor                ~ No. Go to Part 4.
   of any full- or part-time
   business?                                 D Yes. Name and location of business
   A sole proprietorship is a
   business you operate as an
                                                       Name of business, if any
   individual, and is not a
   separate legal entity such as
   a corporation, partnership, or
                                                       Number        Street
   LLC.
   If you have more than one
   sole proprietorship, use a
   separate sheet and attach it
   to this petition.
                                                        City                                                                 ZIP Code



                                                       Check the appropriate box to describe your business:

                                                       D   Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                       D   Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51 B))

                                                       D   Stockbroker (as defined in 11 U.S.C. § 101 (53A))

                                                       D   Commodity Broker (as defined in 11 U.S.C. § 101 (6))

                                                       D   None of the above


13. Are you filing under                     If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
   Chapter 11 of the                         can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
   Bankruptcy Code and                       most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                             any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1 )(B).
   are you a small business
   debtor?
                                             it) No.   I am not filing under Chapter 11.
   For a definition of small
   business debtor, see                      D No.     I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
   11 u.s.c. § 101(510).                               the Bankruptcy Code.

                                             D Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                       Bankruptcy Code.                                                         ·


            Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14. Do you own or have any                   ~No
   property that poses or Js
   alleged to pose a threat                  D Yes.     What is the hazard?
   of imminent and
   identifiable hazard to
   public health or safety?
   Or do you own any
   property that needs
   immediate atteAtien?                                 If immediate attention is needed, why is it needed?   ==========:-c::========
   For example, do you own
   perishable goods, or livestock
   that must be fed, or a building
   that needs urgent repairs?
                                                        Where is the property? _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                  Number        Street




                                                                                  City                                          State     ZIP Code


 Official Form 101                                     Voluntary Petition for Individuals Filin1;1 for Bankruptcy                                 page 4
           Case 1:19-bk-12235               Doc 1          Filed 06/17/19 Entered 06/17/19 15:06:24                                          Desc Main
                                                           Document     Page 5 of 56
Debtor 1      CEDRIC Middle
                     TYRONE
              First Name    Name
                                 ALLEN
                                   Last Name
                                                            JR                                          Case number (if known),_ _ _ _ _ _ _ _ _ _ _ _ __




            Explain Your Efforts to Receive a Briefing About Credit Counseling


1s. Tell the court whether
                                     Abm.lt Debtor 1:                                                        Abqut Debtor 2 (Sp,ouse QnJy in a Joint Case):
    you have received a
    briefing about credit            You must check one:                                                     You must check one:
    counseling.
                                     ✓• received a briefing from an approved credit                          D I received a briefing from an approved credit
                                         counseling agency within the 180 days before I                         counseling agency within the 180 days before I
   The law requires that you             filed this bankruptcy petition, and I received a                       filed this bankruptcy petition, and I received a
   receive a briefing about credit       certificate of completion.                                             certificate of completion.
   counseling before you file for
                                        Attach a copy of the certificate and the payment                        Attach a copy of the certificate and the payment
   bankruptcy. You must
                                        plan, if any, that you developed with the agency.                       plan, if any, that you developed with the agency.
   truthfully check one of the
   following choices. If you
   cannot do so, you are not
                                        I received a briefing from an approved credit                        D I received a briefing from an approved credit
                                        counseling agency within the 180 days before I                          counseling agency within the 180 days before I
   eligible to file.
                                        filed this bankruptcy petition, but I do not have a                     filed this bankruptcy petition, but I do not have a
                                        certificate of completion.                                              certificate of completion.
   Jfyou file anyway, the court
                                        Within 14 days after you file this bankruptcy petition,                 Within 14 days after you file this bankruptcy petition,
   can dismiss your case, you
                                        you MUST file a copy of the certificate and payment                     you MUST file a copy of the certificate and payment
   will lose whatever filing fee
                                        plan, if any.                                                           plan, if any.
   you paid, and your creditors
   can begin collection activities   D I certify that I asked for credit counseling                          D I certify that I asked for credit counseling
   again.                               services from an approved agency, but was                               services from an approved agency, but was
                                        unable to obtain those services during the 7                            unable to obtain those services during the 7
                                        days after I made my request, and exigent                               days after I made my request, and exigent
                                        circumstances merit a 30-day temporary waiver                           circumstances merit a 30-day temporary waiver
                                        of the requirement.                                                     of the requirement.

                                        To ask for a 30-day temporary waiver of the                             To ask for a 30-day temporary waiver of the
                                        requirement, attach a separate sheet explaining                         requirement, attach a separate sheet explaining
                                        what efforts you made to obtain the briefing, why                       what efforts you made to obtain the briefing, why
                                        you were unable to obtain it before you filed for                       you were unable to obtain it before you filed for
                                        bankruptcy, and what exigent circumstances                              bankruptcy, and what exigent circumstances
                                        required you to file this case.                                         required you to file this case.

                                        Your case may be dismissed if the court is                              Your case may be dismissed if the court is
                                        dissatisfied with your reasons for not receiving a                      dissatisfied with your reasons for not receiving a
                                        briefing before you filed for bankruptcy.                               briefing before you filed for bankruptcy.
                                        If the court is satisfied with your reasons, you must                   If the court is satisfied with your reasons, you must
                                        still receive a briefing within 30 days after you file.                 still receive a briefing within 30 days after you file.
                                        You must file a certificate from the approved                           You must file a certificate from the approved
                                        agency, along with a copy of the payment plan you                       agency, along with a copy of the payment plan you
                                        developed, if any. If you do not do so, your case                       developed, if any. If you do not do so, your case
                                        may be dismissed.                                                       may be dismissed.
                                        Any extension of the 30-day deadline is granted                         Any extension of the 30-day deadline is granted
                                        only for cause and is limited to a maximum of 15                        only for cause and is limited to a maximum of 15
                                        days.                                                                   days.

                                     Q .I ~ _r,9J ~!I;.~ ,9 !Y!;~;y~ ~ !>_rj~f.ing ~!>9!1'                   D I am notrequired to receive a briefing about
                                        credit counseling because of:                                           credit counseling because of:

                                        D    Incapacity.       I have a mental illness or a mental              D Incapacity.         I have a mental illness or a mental
                                                               deficiency that makes me                                               deficiency that makes me
                                                               incapable of realizing or making                                       incapable of realizing or making
                                                               rational decisions about finances.                                     rational decisions about finances.
                                        D Disability.          My physical disability causes me                 D   Disability.       My physical disability causes me
                                                               to be unable to participate in a                                       to be unable to participate in a
                                                               briefing in person, by phone, or                                       briefing in person, by phone, or
                                                               through the internet, even after I                                     through the internet, even after I
                                                               reasonably tried to do so.                                             reasonably tried to do so.
                                        D   Active duty. I am currently on active military                      D Active duty.        I am currently on active military
                                                         duty in a military combat zone.                                              duty in a military combat zone.

                                        Jf ¥0.U b.eli.ev.e ¥0.U ar.e not r.e.q,uif.ed to r.ec.eiv.e a           Jf ¥0.U b.eli.ev.e ¥OU ar.e not r.e,quir.ed to r.ec.eiv.e a
                                        briefing about credit counseling, you must file a                       briefing about credit counseling, you must file a
                                        motion for waiver of credit counseling with the court.                  motion for waiver of credit counseling with the court.




 Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 5
              Case 1:19-bk-12235                                   Doc 1              Filed 06/17/19 Entered 06/17/19 15:06:24                                          Desc Main
                                                                                      Document     Page 6 of 56
Debtor 1               CEDRIC TYRONE ALLEN JR                                                                                           Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ __
                      First Name            Middle Name                  Last Name




                  Answer These Questions for Reporting Purpose&

                                                          16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
16. What kind of debts do
                                                               as "incurred by an individual primarily for a personal, family, or household purpose.•
      you have?
                                                                 0     No. Go to line 16b.
                                                                 ~ Yes. Go to line 17.
                                                          16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                               money for a business or investment or through the operation of the business or investment.

                                                                 0     No. Go to line 16c.
                                                                 0     Yes. Go to line 17.

                                                          16c. State the type of debts you owe that are not consumer debts or business debts.



17. Are you filing under
      Chapter7?                                           0    No. I am not filing under Chapter 7. Go to line 18.

      Do you estimate that after ~ Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
      any exempt property is            administrative expenses are paid that funds will be available to distribute to unsecured creditors?
      excluded and                     ~No
      administrative expenses
      are paid that funds wiU be        0 Yes
      available for distribution
      to unsecured creditors?

1s. How many creditors do                                 ~ 1-49                                                  0     1,000-5,000                           0   25,001-50,000
      you estimate that you                               0 50-99                                                 0     5,001-10,000                          0   50,001-100,000
      owe?                                                0    100-199                                            0     10,001-25,000                         0   More than 100,000
                                                          0    200-999

19. How much do you                                       ~ $0-$50,000                                            0    $1,000,001-$10 million                 0   $500,000,001-$1 billion
      estimate your assets to                             0    $50,001-$100,000                                   0    $10,000,001-$50 million                0   $1,000,000,001-$10 billion
      be worth?                                           0    $100,001-$500,000                                  0    $50,000,001-$100 million               0   $10,000,000,001-$50 billion
                                                          0    $500,001-$1 million                                O    $100,000,001-$500 million              0   More than $50 billion
•<w'""''"'""'"'"'"•'""'"'""-""""""'"-'•·••••••=•=•~••~••••'•"'"'"'"'""'"''''"''='"""""''m~,~••-"'•·~••<~,-,,-,-•-•-,,,,__

20.   How much do you                                     ~ $0-$50,000                                            0    $1,000,001-$10 million                 0   $500,000,001-$1 billion
      estimate your liabilities                           0    $50,001-$100,000                                   0    $10,000,001-$50 million                D $1,000,000,001-$10 billion
      to be?                                              0    $100,001-$500,000                                  0    $50,000,001-$100 million               0   $10,000,000,001-$50 billion
                                                          0    $500,001-$1 million                                O    $100,000,001-$500 million              0   More than $50 billion

•me               Sign Below

                                                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and
For you                                                   correct.
                                                          If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12, or 13
                                                          of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                                          under Chapter 7.
                                                          If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                                          this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                                          I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                                          I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                                          with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                                          18 ~-C -~         , 1341, 1519, and 3571.
                                                                 I   ,    ~



                                                          JC-=-~--'¼-~.......- - - - - - - - JC ____________
                                                                                                                                                Signature of Debtor 2

                                                              Executed on            ~~
                                                                                     MM      /
                                                                                                 'gD '1.i1\~
                                                                                                       /yyyy'
                                                                                                                                                Executed on
                                                                                                                                                              MM/ DD     /YYYY


  Official Form 101                                                     Voluntary Petition for Individuals Filing for Bankruptcy                                                   page 6
           Case 1:19-bk-12235                   Doc 1           Filed 06/17/19 Entered 06/17/19 15:06:24                               Desc Main
                                                                Document     Page 7 of 56
Debtor 1      CEDRIC TYRONE ALLEN JR.                                                               Case number (ff known), _ _ _ _ _ _ _ _ _ _ _ _ __
              First Name   Middle Name              Last Name




                                         I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
For your attorney, if you are            to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one                       available UAder each chapter for which the persoo is eligible. I also certify that I have delivered to the debtor(s)
                                         the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
If you are not represented               knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page.
                                         X                                                                   Date
                                             Signature of Attorney for Debtor                                               MM         DD IYYYY




                                             Printed name



                                             Firm name



                                             Number      Street




                                             City                                                           State           ZIP Code




                                             Contact phone _ _ _ _ _ _ _ _ _ _ _ _ __                       Email address




                                             Bar number                                                     State




 Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                     page 7
           Case 1:19-bk-12235                     Doc 1            Filed 06/17/19 Entered 06/17/19 15:06:24                          Desc Main
                                                                   Document     Page 8 of 56
Debtor 1      CEDRIC TYRONE ALLEN JR                                                                Case number (ffl<nown) _ _ _ _ _ _ _ _ _ _ _ __
              First Name   Middle Name                 Last Name




For you if you are filing this                The law allows you, as an individual, to represent yourself in bankruptcy court, but you
~~oknmt~y wit'19!,1J ~n.                      sh.ould understand that many people find it extremely difficult to represent
attorney                                      themselves successfully. Because bankruptcy has long-term financial and legal
                                              consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not                       To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page.                       technical, and a mistake or inaction may affect your rights. For example, your case may be
                                              dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                              hearing, or cooperate with the .court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                              firm if your case is selected for audit. If that happens, you could lose your right to file another
                                              case, or you may lose protections, including the benefit of the automatic stay.

                                              You must list all your property and debts in the schedules that you are required to file with the
                                              court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                              in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                              property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                              also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                              case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                              cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                              Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                              If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                              hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                              successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                              Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                              be familiar with any state exemption laws that apply.

                                              Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                              consequences?
                                              0   No
                                              ~ Yes
                                              Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                              inaccurate or incomplete, you could be fined or imprisoned?
                                              0   No
                                              ~ Yes

                                              Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                              ~ No
                                              0   Yes. Name of Person_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                         Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                              By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                              have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                              attorney may cause me to lose my rights or property if I do not properly handle the case.




                                         JC    ~&t~~                                                    JC_Si-gna-tur-eo-fDe-bto-r2_ _ _ _ __


                                              Date             ()~  ~4
                                                                MM/ D
                                                                         ')))\<~
                                                                         IYYYY'
                                                                                                             Date
                                                                                                                             MM/   DD /YYYY

                                              Contactphone _ _ _ _ _ _ _ _ _ _ _ __                          Contact phone


                                          Cell phone         S\~ •9BS •l\Y)\3                                Cell phone

                                              Email address                                                  Email address



 Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                  page 8
           Case 1:19-bk-12235                            Doc 1           Filed 06/17/19 Entered 06/17/19 15:06:24                                                                      Desc Main
                                                                         Document     Page 9 of 56

  Fill in this information to 1dent1fy your case:


  Debtor 1            CEDRIC TYRONE ALLEN JR
                      First Name                      Middle Name                      Last Name

  Debtor2
  (Spouse, Wfiling)   Firat Name                      Middle Name                      Last Name


  United Slates Bankruptcy Court for the: SOUTHERN District of OHIO_ _ __

  Case number                                                                                                                                                                              D Check if this is an
                      (If known)
                                                                                                                                                                                                amended filing




Official Form 106S um
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                                12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.


•,,,           Summarize Your Assets


                                                                                                                                                                                       Your assets
                                                                                                                                                                                       Value of what you own

 1. Schedule AIB: Property (Official Form 106A/B)
                                                                                                                                                                                                0._0_0
                                                                                                                                                                                           $ ____
    1a. Copy line 55, Total real estate, from Schedule A/8 ..........................................................................................................


    1b. Copy line 62, Total personal property, from Schedule                    A/8 .............................................................................................. .       $ _ _2_1_,6_2_3._00_


    1c. Copy line 63, Total of all property on Schedule A/8 .........................................................................................................
                                                                                                                                                                                                 21,623.00
                                                                                                                                                                                           $
                                                                                                                                                                                               ---~--
hita           Summarize Your Liabilities


                                                                                                                                                                                       Your liabilities
                                                                                                                                                                                       Amount you owe
 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1060)
                                                                                                                                                                                           $       18,398.00
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D ........... .

 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                                           $              0.00
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line Se of Schedule EIF ........................................... .

    3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule EIF ...................................... .
                                                                                                                                                                                       +   $       15,308.00


                                                                                                                                                 Your total liabilities                    $       33,706.00


•,,,           Summarize Your Income and Expenses


4. Schedule I: Your Income (Official Form 1061)
                                                                                                                                                                                           $ _ _3_,_16_3_._70_
    Copy your combined monthly income from iine 12 of Schedule 1..........................................................................................

5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J ....................................................................................................                            $         2,749.00
                                                                                                                                                                                               ------



Official Form 106Sum                                Summary of Your Assets and Liabilities and Certain Statistical Information                                                                   page 1 of2
                Case 1:19-bk-12235                  Doc 1           Filed 06/17/19 Entered 06/17/19 15:06:24                           Desc Main
                                                                   Document      Page 10 of 56
   Debtor 1         CEDRIC TYRONE ALLEN JR                                                             Case number (ifkn<Nfn), _ _ _ _ _ _ _ _ _ _ _ _ __
                     First Name     Middle Name        Last Name




                   Answer These Questions for Administrative and Statistical Records

    6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

         0     No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
         liZIYes


   7. What kind of debt do you have?

         GZf   Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
               family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

         0     Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
               this form to the court with your other schedules.



   8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
      Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                 $ __3~,8_2_3._7_0




   9. Copy the following special categories of claims from Part 4, line 6 of Schedule EIF:


                                                                                                             Total claim


          From Part 4 on Schedule EIF, copy the following:


         9a. Domestic support obligations (Copy line 6a.)                                                    $                  0.00


         9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                           $                  0.00

         9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                 $                  0.00


         9d. Student loans. (Copy line 6f.)                                                                  $          18,020.00

         9e. Obligations arising out of a separation agreement or divorce that you did not report as         $                  0.00
             priority claims. (Copy line 6g.)


         9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                   0.00


         9g. Total. Add lines 9a through 9f.                                                                 $          18,020.00




Official Form 106Sum         Summary of Your Assets and Liabilities and Certain Statistical Information                                          page 2 of2
              Case 1:19-bk-12235                       Doc 1         Filed 06/17/19 Entered 06/17/19 15:06:24                           Desc Main
                                                                    Document      Page 11 of 56
 Fill in this 111format1on to 1dent1fy your case and this f1l111g:


 Debtor 1            ceDRIC TYRONE; ALLEN JR
                     First Name                   Middle Name                 Last Name

Debtor2
(Spouse, Wfiling) Fin;t Name                      Middle Name                 Last Name


 United States Bankruptcy Court for the: SOUTHERN District of OHIO_ _ _ __

Case number
                                                                                                                                                 D Check if this is an
                                                                                                                                                    amended filing

 Official Form 100A/8
 Schedule A/B: Property                                                                                                                                       12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

                Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.   Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
     liZi   No. Go to Part 2.
     0      Yes. Where is the property?
                                                                      What is the property? Check all that apply.
                                                                                                                        Do not deduct secured claims or exemptions. Put
                                                                      0     Single-family home                          the amount of any secured daims on Schedule D:
                                                                                                                        Creditors Who Have Claims Secured by Property.
       1.1.                                                           0     Duplex ot multi-Unit building
              Street address, if available, or other description
                                                                      0     Condominium or cooperative                  Current value of the       Current value of the
                                                                      0     Manufactured or mobile home                 entire property?           portion you own?
                                                                      0     Land                                        $_ _ _ _ _ _ _             $_ _ _ _ __
                                                                      0     Investment property
                                                                      0     Timeshare                                   Describe the nature of your ownership
              City                            State      ZIP Code                                                       interest (such as fee simple, tenancy by
                                                                      0     other
                                                                                    --------------                      the entireties, or a life estate), if known.
                                                                      Who has an interest in the property? Check one.
                                                                      0    Debtor 1 only
              County                                                  0    Debtor 2 only
                                                                      0    Debtor 1 and Debtor 2 only                   0   Check if this is community property
                                                                                                                            (see instructions)
                                                                      0    At least one of the debtors and another
                                                                      Other information you wish to add about this item, such as local
                                                                      property identification number. _ _ _ _ _ _ _ _ _ _ _ _ __
     If you own or have more than one, list here:
                                                                     What is the property? Check all that apply.
                                                                                                                        Do not deduct secured claims or exemptions. Put
                                                                     0    Single-family home                            the amount of any secured daims on Schedule D:
                                                                                                                        Creditors Who Have Claims Secured by Property.
      1.2.
              Street address, if available, or other description
                                                                     0    Duplex or multi-unit building
                                                                     0    Condominium or cooperative                    Current value of the       Current value of the
                                                                     0    Manufactured or mobile home                   entire property?           portion you own?
                                                                     0    Land                                          $_ _ _ _ _ __              $_ _ _ _ _ __
                                                                     0    Investment property
                                                                                                                        Describe the nature of your ownership
              City                            State      ZIP Code
                                                                     0    Timeshare
                                                                                                                        interest (such as fee simple, tenancy by
                                                                     0    other _ _ _ _ _ _ _ _ _ _ __
                                                                                                                        the entireties, or a life estate), if known.
                                                                     Who has an interest in the property? Check one.
                                                                     0    Debtor 1 only

              County                                                 0    Debtor 2 only
                                                                     0    Debtor 1 and Debtor 2 only                    D Check if this is community property
                                                                     0   At least one of the debtors and another            (see instructions)

                                                                    Other information you wish to add about this item, such as local
                                                                    property identification number: _ _ _ _ _ _ _ _ _ _ _ _ __



Official Form 106A/B                                                 Schedule A/B: Property                                                              page   1
              Case 1:19-bk-12235                       Doc 1            Filed 06/17/19 Entered 06/17/19 15:06:24 Desc Main
 Debtor 1             CEDRIC TYRONE ALLEN JR                           Document      Page 12 of 56
                                                                                                Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ __
                      First Name     Middle Name           Last Name




                                                                        What is the property? Check all that apply.        Do not deduct secured claims or exemptions. Put
       1.3.
                                                                        D    Single-family home                            the amount of any secured claims on Schedule D:
                                                                                                                           Creditors Who Have Claims Secured by Property.
               Street address, if ava~able, or o#ler description        D    Duplex or multi-unit building
                                                                        D    Condominium or cooperative                   Current value of the      Current value of the
                                                                                                                          entire property?          portion you own?
                                                                        D    Manufactured or mobile home
                                                                                                                          $_ _ _ _ _ _              $ _ _ _ _ _ __
                                                                        D    Land
                                                                        D    lnyestment property
               City                            State     ZIP Code       D    Timeshare                                    Describe the nature of your ownership
                                                                        0    other _ _ _ _ _ _ _ _ _ _ __
                                                                                                                          interest (such as fee simple, tenancy by
                                                                                                                          the entireties, or a life estate), if known.
                                                                        Who has an interest in the property? Check one.
                                                                        D Debtor 1 only
               County
                                                                        D Debtor 2 only
                                                                        0   Debtor 1 and Debtor 2 only                    D Check if this is community property
                                                                                                                              (see instructions)
                                                                        D At least one of the debtors and another
                                                                        Other information you wish to add about this item, such as local
                                                                        property identification number: _ _ _ _ _ _ _ _ _ _ _ _ __




l§fj            Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   0      No
   Ga Yes

   3.1.       Make:                        CHEVY                        Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
                                                                                                                          the amount of any secured claims on Schedule D:
              Model:                       TRAX                         ~ Debtor 1 only                                   Creditors Who Have Claims Secured by Property.
                                           2017                         D Debtor 2 only
              Year:                                                                                                       Current value of the      Current value of the
                                                                        [] Debtor 1 and Debtor _2 only
                                           29804                                                                          entire property?          portion you own?
              Approximate mileage:                                      D At least one of the debtors and another
              Other information:
                                                                                                                          $        18,398.00        $        18,398.00
                                                                        D Check if this is community property (see                                   -------
                                                                            instructions)



   If you own or have more than one, describe here:

   3.2.       Make:                                                     Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
                                                                        D Debtor 1 only                                   the amount of any secured claims on Schedule D:
              Model:                                                                                                      Creditors Who Have Claims Secured by Property.
                                                                        D Debtor 2 only
              Year:                                                                                                       Current value of the      Current value of the
                                                                        D Debtor 1 and Debtor 2 only
              Approximate mileage:                                                                                        entire property?          portion you own?
                                                                        0   At least one of the debtors and another
              Other information:
                                                                                                                          $._ _ _ _ __              $_ _ _ _ _ __
                                                                        D Check if this is community property (see
                                                                            instructions)




Official Form 106A/B                                                    Schedule A/B: Property                                                             page 2
            Case 1:19-bk-12235                    Doc 1          Filed 06/17/19 Entered 06/17/19 15:06:24 Desc Main
 Debtor 1          CEDRIC TYRONE ALLEN JR                       Document      Page 13 of 56
                                                                                         Case number (ffknown) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name      Middle Name     Last Name




    3.3.       Make:                                             Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
                                                                                                                   the amount of any secured claims on Schedule D:
               Model:
                                                                 0    Debtor 1 only
                                                                                                                   Creditors Who Have Claims Secured by Property.
                                                                 0    Debtor 2 only
               Year:                                                                                               Current value of the      Current value of the
                                                                 0     Debtor 1 and Debtor 2 only
               Approximate mileage:                                                                                entire property?          portion you own?
                                                                 0    At least one of the debtors and another
               Other information:
                                                                                                                   $._ _ _ _ _ __            $._ _ _ _ _ __
                                                                  0   Check if this is community property (see

            L_ _ _ _ __                                               instructions)


   3.4.        Make:                                             Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
                                                                                                                   the amount of any secured claims on Schedule D:
            Model:
                                                                 0    Debtor 1 only
                                                                                                                   Creditors Who Have Claims Secured by Property.
                                                                 0    Debtor 2 only
            Year:                                                                                                  Current value of the      Current value of the
                                                                 0    Debtor 1 and Debtor 2 only
            Approximate mileage:                                                                                   entire property?          portion you own?
                                                                 0    At least one of the debtors and another
            Other information:
                                                                                                                   $_ _ _ _ __               $_ _ _ _ _ __
                                                                 0    Check if this is community property (see
                                                                      instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
   '21    No
   0      Yes


   4.1.     Make:                                                Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
                                                                                                                   the amount of any secured claims on Schedule D:
            Model:
                                                                 D Debtor 1 only                                   Creditors Who Have Claims Secured by Property.
                                                                 0    Debtor 2 only
            Year:
                                                                 0    Debtor 1 and Debtor 2 only
                                                                                                                   Current value of the      Current value of the
            Other information:                                   D At least one of the debtors and another         entil'8 property?         portion you own?


                                                                 D Check if this is community property (see        $_ _ _ _ _ __             $_ _ _ _0_._00_
                                                                      instructions)



   If you own or have more than one, list here:

   4.2.     Make:                                                Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
                                                                                                                   the amount of any secured claims on Schedule D:
            Model:                                               D Debtor 1 only                                   Creditors Who Have Claims Secured by Property.
                                                                 D Debtor 2 only
            Year:                                                                                                  Current value of the     Current value of the
                                                                 D Debtor 1 and Debtor 2 only                      entire property?         portion you own?
            Other information:                                   D At least one of the debtors and another
                                                                                                                   $._ _ _ _ __             $. _ _ _ _ _ __
                                                                 D Check if this is community property (see
                                                                      instructions)




Official Form 106A/B                                             Schedule A/B: Property                                                             page 3
               Case 1:19-bk-12235                                  Doc 1             Filed 06/17/19 Entered 06/17/19 15:06:24 Desc Main
  Debtor 1           CEDRIC TYRONE ALLEN JR                                         Document      Page 14 of 56
                                                                                                             Case number (ilknawn), _ _ _ _ _ _ _ _ _ _ _ _ __
                       First Name             Middle Name               Last Name




                 o-cribe Your Personal and Household Items

                                                                                                                                                                                                Current value of the
                                                                                                                                                                                                portion you own?
                                                                                                                                                                                                Do not deduct secured claims
                                                                                                                                                                                                or exemptions.

6. Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
     D     No
     D     Yes. Describe .........                                                                                                                                                               $- - - - -600.00
                                                                                                                                                                                                           ---
7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
               collections; electronic devices including cell phones, cameras, media players, games
     D     No                                               ............. .
     !;21 Yes. Describe .......... \ 2 TV'S STEREO MUSIC CELL                                                                                                                                    $_ _ _ _6_0_0_.0_0


8. Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
               stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
     !;21 No
     D     Yes. Describe .......... /                                                                                                                                                           ; $_ _ _ _ _0_.0_0

9. Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
               and kayaks; carpentry tools; musical instruments
     !;21 No
     D     Yes. Describe .......... ,                                                                                                                                                           1 $._ _ _ _ _0_._00_


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
     !;21 No
     D     Yes. Describe .......... ;                                                                                                                                                            $_ _ _ _ _o_.o_o

11.Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
     D     No
     !;21 Yes. Describe .......... i EVERYDAY & WORK SHOES COATS & CLOTHES                                                                                                                       $· - - - - -600.00
                                                                                                                                                                                                              ---

12.Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
               gold, silver
     D     No                             ,
                                                                                                                                                                                                 $_ _ _ _3_o_o_.o_o
     !;21 Yes. Describe .......... , WATCH.ES&. CUSTUME .. JEWELRY.
13. Non-farm animals
     Examples: Dogs, cats, birds, horses


                                                                                                                                                                                                 $_ _ _ _ _0_.0_0

14Any other personal and household items you did not already Hst, including any health aids you did not list

     !;21 No
     D    Yes. Give specific                                                                                                                                                                     $_ _ _ _ _o_.o_o
          information.

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached                                                                                                 2,100.00
    for Part 3. Write that number here .................................................................................................................................................... ~



 Official Form 106A/B                                                                  Schedule A/B: Property                                                                                                page 4
              Case 1:19-bk-12235                                      Doc 1               Filed 06/17/19 Entered 06/17/19 15:06:24 Desc Main
 Debtor 1            CEDRIC TYRONE ALLEN JR                                              Document      Page 15 of 56
                                                                                                                  Case number (ifl<nawn) _ _ _ _ _ _ _ _ _ _ _ _ __
                       First Name            Middle Name                     Last Name




f§!f             Describe Your Financial Assets

Do ¥OU o.wn or have any JegaJ or .eq.uitablB mt.erest m any- of the foJJow.ing?                                                                                                                           Current V§me of the
                                                                                                                                                                                                          portion you own?
                                                                                                                                                                                                          Do not deduct secured claims
                                                                                                                                                                                                          or exemptions.

16.Cash
   Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

   •      No
   ~ Yes .............................................................................................................................................................   Cash: ...................... .    $_ _ _ _1_5_.00_



17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokera!!e houses,
              and other similar institutions. If you have multiple accounts with the same institution, list each.

   •      No
   ~ Yes .................... .                                                                 Institution name:


                                             17.1. Checking account:                            BBT                                                                                                        $               150.00

                                             17.2. Checking account:                                                                                                                                       $                  0.00

                                             17.3. Savings account:                             BBT                                                                                                        $                80.00

                                             17.4. Savings account:                                                                                                                                        $                  0.00

                                             17.5. Certificates of deposit:                                                                                                                                $                  0.00

                                             17.6. other financial account:                                                                                                                                $                    0.00

                                             17. 7. other financial account:                                                                                                                               $                    0.00

                                             17.8. other financial account:                                                                                                                                $                    0.00

                                             17.9. other financial account:                                                                                                                                $                    0.00




18. Bonds, mutual funds, or publicly traded stocks
  Examples: Bond funds, investment accounts with brokerage firms, money market accounts
   -zl    No
   D     Yes ............... .               Institution or issuer name:

                                                                                                                                                                                                           $                  0.00
                                                                                                                                                                                                            --------
                                                                                                                                                                                                           $_ _ _ _ _ __
                                                                                                                                                                                                           $_ _ _ _ _ _ __




19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
   an LLC, partnership, and joint venture

   ~ No                                      Name of entity:                                                                                                             % of ownership:
   c:J Yes. Give specific                                                                                                                                                _0_%_o___%                                   0.00
                                                                                                                                                                                                           $- - - - - -
         information about                                                                                                                                                                                               -
         them ........................ .                                                                                                                                 _0_%_o___%                        $_ _ _ _ _ __
                                                                                                                                                                         0%
                                                                                                                                                                         _ _ _ _%                          $_ _ _ _ _ __




Official Form 106A/B                                                                         Schedule A/B: Property                                                                                                    page 5
            Case 1:19-bk-12235                              Doc 1               Filed 06/17/19 Entered 06/17/19 15:06:24 Desc Main
 Debtor 1         CEDRIC TYRONE ALLEN JR                                       Document      Page 16 of 56
                                                                                                        Case number (ffknoNn), _ _ _ _ _ _ _ _ _ _ _ _ __
                     First Name         Middle Name                last Name




20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

    ~ No
    D Yes. Give specific                Issuer name:
        information about
        them ...................... .                                                                                                    $· - - - - -0.00
                                                                                                                                                     --
                                                                                                                                         $_ _ _ _ _ __
                                                                                                                                          $_ _ _ _ _ _ __



21. Retirement or pension accounts
   Examples: Interests in IRA, ERISA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

   ~ l\,lo
    D   Yes. List each
        account separately.             Type of account:             Institution name:

                                        401 (k) or similar plan:
                                                                                                                                          $_ _ _ _o_.o_o
                                        Pension plan:
                                                                                                                                         $_ _ _ _ _o_.o_o
                                        IRA:                                                                                              $_ _ _ _ _o_.o_o
                                        Retirement account                                                                               $_ _ _ _0_.0_0
                                                                                                                                         $._ _ _ _ _o_._oo_
                                        Keogh:

                                        Additional account                                                                                $_ _ _ _ _o_.o_o
                                        Additional account:                                                                              $_ _ _ _ _0_.0_0


22. Security deposits and prepayments
   Your share of all unused deposits you have made so that you may continue service or use from a company
   Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
   companies, or others

   0    No
   D    Yes ....................... .                         Institution name or individual:

                                        Electric:                                                                                        $
                                                                                                                                                           0.00
                                        Gas:                                                                                                               0.00
                                                                                                                                         .$
                                        Heating oil:
                                                                                                                                         $
                                                                                                                                                           0.00
                                        Securitydepositonrentalunit             LAl(lf. Of Tff/; WiJO.D5                                 $
                                                                                                                                                     880.00
                                        Prepaid rent
                                                                                                                                         $                 0.00
                                        Telephone:
                                                                                                                                         $                 0.00
                                        Water.
                                                                                                                                         $
                                                                                                                                                           0.00
                                        Rented furniture:
                                                                                                                                         $                 0.00
                                        Other.
                                                                                                                                         $
                                                                                                                                                           0.00


23.Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

   ~ No
   D    Yes .......... .                Issuer name and description:
                                                                                                                                         $             0.00
                                                                                                                                         ·--------
                                                                                                                                         $_ _ _ _ _ _ __
                                                                                                                                         $_ _ _ _ _ _ __


Official Form 106A/B                                                            Schedule A/8: Property                                            page 6
                Case 1:19-bk-12235                             Doc 1            Filed 06/17/19 Entered 06/17/19 15:06:24                               Desc Main
 Debtor 1            CEDRIC TYRONE ALLEN JR                                    Document      Page 17 of 56
                                                                                                        Case number             (ifknawn) _ _ _ _ _ _ _ _ _ _ _ _ __
                       First Name            Middle Name           last Name




24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
   26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
    liZI   No
    D      Yes ·····•······························   Institution name and description. Separately file the records of any interests.11 U.S.C. § 521 (c):

                                                                                                                                                            $
                                                                                                                                                                - - - - -0.00
                                                                                                                                                                         --
                                                                                                                                                            $_ _ _ _ _ _ _
                                                                                                                                                            $_ _ _ _ _ __


25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
    exercisable for your benefit

   liZI    No
   D       Yes. Give specific
           information about-them. ...                                                                                                                      $
                                                                                                                                                                - - - - - -0.00
                                                                                                                                                                            --
26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
   Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

   liZI    No
   D       Yes. Give specific
           information about them ....                                                                                                                      $
                                                                                                                                                                - - - - - -0.00
                                                                                                                                                                           --
27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

   liZI    No
   •       Yes. Give specific
           information about them ....                                                                                                                      $
                                                                                                                                                                - - - - - -0.00
                                                                                                                                                                           --
Money or property owed to you?                                                                                                                              Current value of the
                                                                                                                                                            portion you own?
                                                                                                                                                            Do not deduct secured
                                                                                                                                                            claims or exemptions.

28. Tax refunds owed to you

   liZI    No
   D       Yes. Give specific information                                                                                         Federal:              $- - - - - 0.00
                about them, including whether                                                                                                                      --
                you already filed the returns                                                                                     Slate:                $_ _ _ _ _ _ __
                and the tax years ........................ .                                                                                            $_ _ _ _ _ __
                                                                                                                                 Local:



29. Family support
   Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
   liZI    No
   0       Yes. Give specific information ............. .
                                                                                                                                 Alimony:                   $              0.00
                                                                                                                                 Maintenance:               $              0.00
                                                                                                                                 Support:                   $              0.00
                                                                                                                                 Divorce settlement         $              0.00
                                                                                                                                 Property settlement        $              0.00

30. Other amounts someone owes you
   Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
             Social Security benefits; unpaid loans you made to someone else

   •       No
   D       Yes. Give specific information .............. .
                                                                                                                                                            $                  0.00
                                                                                                                                                            ========


Official Form 106A/B                                                            Schedule A/B: Property                                                                page 7
               Case 1:19-bk-12235                       Doc 1            Filed 06/17/19 Entered 06/17/19 15:06:24 Desc Main
 Debtor 1          CEDRIC TYRONE ALLEN JR                               Document      Page 18 of 56
                                                                                                 Case number(ffknown)_ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name       Middle Name            Last Name




31. Interests in insurance policies
   Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
   liZI   No
   D      Yes. Name the insurance company             Company name:                                        Beneficiary:                             Surrender or refund value:
               of each policy and list its value ....
                                                                                                                                                               0.00
                                                                                                                                                    $- - - - - -  -
                                                                                                                                                    $_ _ _ _ _ _ __
                                                                                                                                                    $._ _ _ _ _ __

32. Any interest in property that is due you from someone who has died
   If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
   property because someone has died.
   !;21 No
   D      Yes. Give specific information............. .
                                                                                                                                                   ; $_ _ _ _ _         o_.o_o_

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
   Examples: Accidents, employment disputes, insurance claims, or rights to sue
   !;21 No
   D      Yes. Describe each claim .................... .
                                                                                                                                                    $
                                                                                                                                                     - - - - - - -0.00
                                                                                                                                                                   --
34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
    to set off claims
   !;21 No
   D Yes. Describe each claim.                                                                                                                                          0.00


35. Any financial assets you did not already list

   •      No
   D      Yes. Give specific information .......... .




                085';ribe Any Business~Belated Property You Own or Have an Interest Jn. List an,- real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
   !;21 No. Go to Part 6.
   D      Yes. Go to line 38.

                                                                                                                                                  Current value of the
                                                                                                                                                  portion you own?
                                                                                                                                                  Do not deduct secured claims
                                                                                                                                                  or exemptions.

38. Accounts receivable or commissions you already eamed

   •      No
   D      Yes. ues,cnbe .......:
                                                                                                                                                  ~-------
39. Office equipment, furnishings, and supplies
   Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

   •      No
   D      Yes. Describe ..... ..!
                                                                                                                                                  ~---------

Official Form 106A/B                                                     Schedule A/8: Property                                                                page 8
              Case 1:19-bk-12235                                  Doc 1          Filed 06/17/19 Entered 06/17/19 15:06:24 Desc Main
 Debtor 1           CEDRIC TYRONE ALLEN JR                                      Document      Page 19 of 56
                                                                                                         Case number (nknown) _ _ _ _ _ _ _ _ _ _ _ _ __
                      First Name                 Middle Name        Last Name




40. Machinery, ftXtures, equipment, supplies you use in business, and tools of your trade

    0     No
    El    Yes. Describe ...         ...f! ··
                                                                                                                                                                                                         ~--------

41. Inventory
    0     No                             ,
    D     Yes. Describe ....        .J                                                                                                                                                                   $_________


42. Interests      in partnerships or joint ventures
    0     No
    0    Yes. Describe.......                   Name of entity:                                                                                                            % of ownership:
                                                                                                                                                                           _ _ _%                        $ _ _ _ _ _ _ _ __
                                                                                                                                                                           _ _ _%                        $_ _ _ _ _ _ _ __
                                                                                                                                                                           _ _ _%                        $_ _ _ _ _ _ _ _ _


43. Customer lists, mailing lists, or other compilations
   0     No
   D Yes. Oo your fists include personally identifiable information (as defined in 11 U.S.e. § 101 (41A))Y
                  0     No
                  D    Yes. Describe ....... .
                                                                                                                                                                                                          $_ _ _ _ _ _ __


44.Any business-related property you did not already list
   CJ    No
   D     Yes. Give specific
                                                                                                                                                                                                          $
         information ........ .
                                                                                                                                                                                                          $
                                                                                                                                                                                                          $
                                                                                                                                                                                                          $
                                                                                                                                                                                                          $
                                                                                                                                                                                                          $

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
   for Part 5. Write that number here .... ... ... ... .....            ..........................................................................................................................   +   I$                     0001

                 Describe Any Fann- and Commercial Fishing-Related Property You Own or Have an Interest In.
                 If you own or have an interest in farmland, list it in Part 1.


46. Do   you .own .or hav.e any JegaJ .or .equitable interest in any farm,- .or .comm.er.cial fJshing:related p,:ope,ty?
   Ga"   No. Go to Part 7.
   D     Yes. Go to line 47.

                                                                                                                                                                                                         Current value of the
                                                                                                                                                                                                         portion you own?
                                                                                                                                                                                                         Do not deduct secured claims
                                                                                                                                                                                                         or exemptions.
47. Fann animals
   Examples: Livestock, poultry, farm-raised fish


   •0    No
         y es ........................   f'-'


                                         1
                                         i
                                                                                                                                                                                                           $
                                                                                                                                                                                                              - - - - - -0.00
                                                                                                                                                                                                                         --

Official Form 106A/B                                                             Schedule A/8: Property                                                                                                               page9
               Case 1:19-bk-12235                                  Doc 1              Filed 06/17/19 Entered 06/17/19 15:06:24                                                                               Desc Main
  Debtor 1           CEDRIC TYRONE ALLEN JR                                          Document      Page 20 of 56
                                                                                                              Case number                                                   (if known) _ _ _ _ _ _ _ _ _ _ _ _ __
                       First Name            Middle Name                 Last Name




 48. Crops-either growing or harvested
      0    No

                                                                                                                                                                                                                     $_ _ _ _ _ _ _ _

 49. Fann and fishing equipment, implements, machinery, fixtures, and tools of trade
      0    No
      0    Yes ......................... ;
                                                                                                                                                                                                                     $_ _ _ _ _ _ __

 50. Fann and fishing supplies, chemicals, and feed

     0     No
     D
                                                                                                                                                                                                                     $_ _ _ _ _ _ __

51. Any farm- and commercial fishing-related property you did not already list
     0     No




52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
    for Part 6. Write that number here ..................................................................................................................................................              -+
                                                                                                                                                                                                                 I
                                                                                                                                                                                                                 $_ _ _ _ _o_.o_o



                   Describe All Property You Own or Ha\ve an Interest in That You Did Not List Above

53. pg Y9!1 J,.~Y.~ 9~J,_e_r Pr.9~.rty gf J.QY ~.im1 ygy (#_ig ."9~ ~,.~.~gy .l.ist?
     Examples: Season tickets, country club membership

     ~ No
     0     Yes. Give specific
                                                                                                                                                                                                                     $
           informatioo.                                                                                                                                                                                              $
                                                                                                                                                                                                                     $


                                                                                                                                                                                                                     $          0.00
54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................................... ..                                                  ·······+

•ifM              List the Totals of Each Part of this Form

                                                                                                                                                                                                                              0.00
55. Part 1: Total real estate, line 2 ......... .                 ···········································································································································+   $
                                                                                                                                                                                                                     -------
56. Part 2: Total vehicles, line 5                                                                                $_ _1_a_,3_s_a._oo_


57. Part 3: Total personal and household items, line 15                                                           $_ _ _2_,1_00_._oo_

58. Part 4: Total financial assets, line 36                                                                       $_ _ _1_,1_2s_._oo_

59. Part   5: Total business-related property, line 45                                                            $· - - - - -0.00
                                                                                                                               --
                                                                                                                                            0.00
60. Part 6: Total farm- and fishing-related property, line 52                                                     $
                                                                                                                    -------
61. Part 7: -lotai other property not iisted, iine                       54                                   +$        0.00
                                                                                                                   ·------
62. Total personal property. Add lines 56 through 61 •....................                                                                                                                                                21,623.00


63. Total of all property on Schedule A/B. Add line 55 + line 62 ..........................................................................................                                                      $- - -21,623.00
                                                                                                                                                                                                                        ----

 Official Form 106A/B                                                                   Schedule A/B: Property                                                                                                             page 10
             Case 1:19-bk-12235                Doc 1         Filed 06/17/19 Entered 06/17/19 15:06:24                             Desc Main
                                                            Document      Page 21 of 56
  Fill in this 1nformat1on to identify your case:


  Debtor 1           CEDRIC TYRONE ALLEN JR
                     First Name              Middle Name               Last Name

  Debtor2
  (Spouse, Wf~ing)   First Name              Middle Name               Last Name


  United States Bankruptcy Court for the: SOUTHERN District of OHIO_ _ _ __

  Case number
   (If known)
                                                                                                                                        D Check if this is an
                                                                                                                                            amended filing



OfficiaJ Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                           04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule AIB: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


•§f I             Identify the Property You Claim as Exempt


 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
      !i?J" You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      0      You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)


 2. For any property you list on Schedule AIB that you claim as exempt, fill in the information below.


       Brief description of the property and line on       Current value of the    Amount of the exemption you claim        Specif'ic laws that allow exemption
       Schedule AIB that lists this property               portion you own
                                                           Copy the value from     Check only one box for each exemption.
                                                           Schedule AIB

      Brief                                                                                                                 2329.66
      description:            HOUSEHOLD                    $600.00                 0$ _ _ __
      Line from                                                                    liZI 100% of fair market value, up to
      Schedule AIB:           6                                                       any applicable statutory limit


      Brief
      description:            ELECTRONICS                  $600.00                 0$ _ _ __                                2329.66
      Line from                                                                    liZI 100% of fair market value, up to
                    .J__                                                              any applicable statutory limit
      Schedule AIB:

      Brief
      description:           CLOTHES                       $600.00                 0$ _ _ __                                2329.66
      Line from                                                                    0 100% of fair market value, up to
      Schedule AIB: ...11.___                                                         any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01 /22 and every 3 years after that for cases filed on or after the date of adjustment.)

     !i?J"   No
     0       Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
             0    No
             0    Yes



Official Form 106C                                         Schedule C: The Property You Claim as Exempt                                          page 1 of 1_
           Case 1:19-bk-12235                   Doc 1           Filed 06/17/19 Entered 06/17/19 15:06:24                                Desc Main
               CEDRIC TYRONE ALLEN JR
                                                               Document      Page 22 of Case
                                                                                        56 number (ff                   known), _ _ _ _ _ _ _ _ _ _ _ _ __
Debtor 1
              First Name          Middle Name      Last Name




•Mil         Additional Page

      Brief d~~iptlQn pf tbe prope,rty ai:i,d ,lin_e       Current val.ue ,of the        Amount of the exemption yo11 clajm       Specific laws that allow exemption
      on Schedule AIB that lists this property             portion you own
                                                           Copy the value from           Check only one box for each exemption
                                                           Schedule AIB

     Brief                                                 $_ _ _ _ _ __                                                         2329.66
     description:
                           JEWELRY                                 300.00                0$
     Line from             -12_                                                          l;if 100% of fair market value, up to
     Schedule AIB:                                                                           any applicable statutory limit

     Brief                                                                                                                       2329.66
     description:          CASH                                     15.00
                                                           $_ _ _ _...:..:.:..=-:::...   0$
     Line from
                                                                                         0 100% of fair market value, up to
                           16                                                                any applicable statutory limit
     Schedule AIB:

     Brief
                           CHECKING                        $_ _ _ _150.00
                                                                    _ __                                                         2329.66
     description:                                                                        0$
     Line from             17,1
                                                                                         lia 100% of fair market value, up to
                                                                                             any applicable statutory limit
     Schedule AIB:

     Brief
                           SAVINGS                                  80.00                                                        2329.66
     description:
                                                           $_ _ _ _ _ __                 0$
     Line from             17,3                                                          lia 100% of fair market value, up to
                                                                                             any applicable statutory limit
     Schedule AIB:

     Brief
                           SEC. DEPOSITE                   $_ _ _ _880.00
                                                                    _ __                                                         2329.66
     description:                                                                        0$
     Line from
                                                                                         lia 100% of fair market value, up to
                                                                                             any applicable statutory limit
     Schedule AIB:


     Brief
     description:
                                                           $_ _ _ _ _ __                 0$
     Line from
                                                                                         0 100% of fair market value, up to
                                                                                             any applicable statutory limit
     Schedule AIB:

     Brief                                                 $_ _ _ _ _ __
     description:                                                                        Os
     Line from
                                                                                         0 100% of fair market value, up to
                                                                                             any applicable statutory limit
     Schedule AIB:

     Brief                                                 $_ _ _ _ _ __
     description:                                                                        0$
     Line from
                                                                                         0 100% of fair market value, up to
     Schedule AIB.'                                                                          any applicable statutory limit


     Brief
     description:
                                                           $_ _ _ _ _ __                 0$ _ _ __
     Line from
                                                                                         0   100% of fair market value, up to
     Schedule AIB:                                                                           any applicable statutory limit


     Brief
     description:
                                                           $ _ _ _ _ _ __                0$ ____
     Line from
                                                                                         0   100% of fair market value, up to
                                                                                             any applicable statutory limit
     Schedule AIB:

     Brief                                                 $,_ _ _ _ __                  0$ _ _ __
     description:
     Line from
                                                                                         D 100% of fair market value, up to
                                                                                             any applicable statutory limit
     Schedule AIB:


     Brief                                                 $ _ _ _ _ _ __                0$ _ _ __
     description:
     Line from
                                                                                         D 100% of fair market value, up to
                                                                                             any applicable statutory limit
     Schedule AIB:


Official Form 106C                                       Schedule C: The Property You Claim as Exempt                                             page Lot,£
                Case 1:19-bk-12235                      Doc 1           Filed 06/17/19 Entered 06/17/19 15:06:24                                    Desc Main
                                                                       Document      Page 23 of 56
   Fill in this information to 1dent1fy your case:


   Debtor 1            CEDRIC TYRONE ALLEN JR
                       First Name                   Middle Name                    Last Name

   Debtor2
   (Spouse, Wfiling)   First Name                   Middle Name                    Last Name


   United Slates Bankruptcy Court for the: SOUTHERN District of OHIO _ _ __

   Case number
   (If known)                                                                                                                                           D Check if this is an
                                                                                                                                                            amended filing


   Official Form 1060
   Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                12/15
  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
  infonnation. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
  additional pages, write your name and case number (if known).

  1. Do any creditors have claims secured by your property?
       D No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       liZf Yes. Fill in all of the information below.

1¥ffii          List All Secured Claims
                                                                                                                            Col:umnA           Col:umn B                  Col:umn C
, 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately Amount of claim                      Vallie of collateral       Unsecured       i
     for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduct the                   that supports this         portion
     As much as possible, list the claims in alphabetical order according to the creditor's name.          value of collateral.                claim                      If any

[TI ALLY FINANCIAL                                           Describe the property that secures the claim:                  $    18,398.00      $      18,398.00$                  0.00
       Creditor·s Name
          34405 W GRAND BL                                 I2017 CHEVY TRAX                                                 I
       Number            Street

        ANNEX240                                             As of the date you file, the claim is: Check all that apply.
                                                             • Contingent
        DETROIT                        Ml   48202            r;/ Unliquidated
       City                         State   ZIP Code
                                                             • Disputed
    Who owes the debt? Check one.                            Nature of lien. Check all that apply.
    r;/   Debtor 1 only                                      r;/   An agreement you made (such as mortgage or secured
   •      Debtor 2 only                                            car loan)
   •      Debtor 1 and Debtor 2 only                         •     Slatutory lien (such as lax lien, mechanic's lien)
   •      At least one of the debtors and another            •     Judgment lien from a lawsuit

   •   Check if this claim relates to a
                                                             •     Other (including a right to offset)

       community debt
    Date debt was incurred 09/11/2017                        Last4            of account number

                                                             Describe the property that secures the claim:                  $                   $                     $
       Creditor's Name


       Number            Street
                                                            As of the date you file, the claim is: Check all that apply.
                                                            •      Contingent
                                                            •      Unliquidated
       City                         State   ZIP Code
                                                            •      Disputed

   Who owes the debt? Check one.                             Nature of lien. Check all that apply.
   •      Debtor 1 only                                     •      An agreement you made (such as mortgage or secured
   •      Debtor 2 only                                            car loan)
   •      Debtor 1 and Debtor 2 only                        •      Statutory lien (such as tax lien, mechanic's lien)
   •      At least one of the debtors and another           •      Judgment lien from a lawsuit
                                                            •      Other (including a right to offset) _ _ _ _ _ _ __
   •      Check if this claim relates to a
          community debt
      Date debt was incurred        =====           Last 4 digits of account number_ _ _ _                                                                                                ;
.· •=~,.,Addttle.dollar value of your entries in' Column A on this page:Wriie tha~~~~~:                                 "[       18,398   ooj :· ·.· ~,-.._. --·M, ... "' , ,., ., 'j
  Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of_1_
                Case 1:19-bk-12235                                 Doc 1           Filed 06/17/19 Entered 06/17/19 15:06:24                                      Desc Main
     Fill in this information to identify your case:
                                                                                  Document      Page 24 of 56

     Debtor 1          CEDRIC TYRONE ALLEN JR
                        First Name                              Middle Name                  last Name

     Debtor2
            Wfiling)
     (Spouse,           First Name                              Middle Name                 Last Name


     United States Bankruptcy Court for the:              SOUTHERN District of OHIO_ _ _ __

     Case number
                                                                                                                                                                   •   Check if this is an
     Qfknown)                                                                                                                                                          amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/8: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

•iii                 List All of Your PRIORITY Unsecured Claims

 1. Do any creditors have priority unsecured claims against you?
       !;a No. Go to Part 2.
       •    Yes.
2.     List all of your priority unsecured claims. If a creditor has more 1han one priority unsecured claim, list 1he creditor separately for each claim. For
       each claim listed, identify what type of claim it is. If a claim has bo1h priority and nonpriority amounts, list 1hat claim here and show bo1h priority and
       nonpriority amounts. As much as possible, list 1he claims in alphabetical order according to 1he creditor's name. If you have more 1han two priority
       unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                                   Total claim    Priority     Nonpriority
                                                                                                                                                                  amount       amount

E]      "'P..,.rio""n""1y-=c,-re""d""~o""r·,....s.,.,Na_m_e_ _ _ _ _ _ _ _ _ __
                                                                                   Last 4 digits of account number _          _    _        _     $_ _ _ _ _ $_ _ _ _ _ $_ _ _ __

                                                                                   When was the debt incurred?
         Number            Street

                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                   •   Contingent
        City                                      State         ZIP Code
                                                                                   •   Unliquidated
        Who incurred the debt? Check one.
        • Debtor 1 only
                                                                                   •   Disputed

        •       Debtor 2 only                                                      Type of PRIORITY unsecured claim:
        •       Debtor 1 and Debtor 2 only
                                                                                   •   Domestic support obligations
        •      At least one of the debtors and another
                                                                                   D   Taxes and certain other debls you owe the government
        •      Check if this claim is for a community debt                         •   Claims for death or personal injury while you were
        Is the claim subject to offset?                                                intoxicated

        •      No
                                                                                   D   Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ __

        •      Yes

                                                                                   Last 4 digits of account number _          _    _    _         $_ _ _ _ _ $._ _ _ _ _ $_ _ _ __
        Priority Credior's Name
                                                                                   When was the debt incurred?
        Number             Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                   •   Contingent
        City                                      State         ZIP Code           •   Unliquidated

        Who incurred the debt? Check one.                                          •   Disputed

        •      Debtor 1 only
        •      Debtor 2 only
                                                                                   Type of PRIORITY unsecured claim:
                                                                                   •
        •      Debtor 1 and Debtor 2 only
                                                                                   •
                                                                                       Domestic support obligations

        •      At least one of the debtors and another
                                                                                   •
                                                                                       Taxes and certain other debts you owe the government

        •      Check if this claim is for a community debt
                                                                                       Claims for death or personal injury while you were
                                                                                       intoxicated
        Is the claim subject to offset?                                            •   Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ __

        •      No
        •      Yes


Official Form 106E/F                                                     Schedule E/F: Creditors Who Have Unsecured Claims                                              page 1 of..!!_
                Case 1:19-bk-12235                        Doc 1           Filed 06/17/19 Entered 06/17/19 15:06:24 Desc Main
 Debtor 1             CEDRIC TYRONE ALLEN JR                                                      Case number (ifkna,,n) _ _ _ _ _ _ _ _ _ _ _ _ __
                       First Name      Middle Name           Last Name
                                                                         Document      Page 25 of 56
                      List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
        D      No. You have nothing to report in this part. Submit this form to the court with your other schedules.
        !;aves
  4. List all of your non priority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
        nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
        included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured
        claims fill out the Continuation Page of Part 2.

                                                                                                                                                                                     ..
                                                                                                                                                                             Totalclalm
                                                                                                                                                                             . "' - - ,.. ,"
E1 ABILITY RECOVERY SERVICE
         Nonpriorily Creditor's Name
                                                                                               Last 4 digits of account number _.i_            ~      _§_ J!_                   435.00
                                                                                                                                                                         $_ _ _ _ _ __
                                                                                               When was the debt incurred?              05/10/2019
         PO BOX4031
         lllumlier          sfreet
         WYOMING                                           PA              18644
         City                                             State           ZIP Code             As of the date you file, the claim is: Check all that apply.

                                                                                               • Contingent
         Who incurred the debt? Check one.                                                     ~ Unliquidated
         ij(    Debtor 1 only                                                                  • Disputed
         Cl     Debtor 2 only
         •      Debtor 1 and Debtor 2 only                                                     Type of NONPRIORITY unsecured claim:
         •      At least one of the debtors and another                                        CJ    Student loans

         •      Check if this claim is for a community debt
                                                                                               •     Obligations arising out of a separation agreement or divorce
                                                                                                     that you did not report as priority claims
         Is the claim subject to offset?                                                       •     Debts to pension or profit-sharing plans, and other similar debts
         ij( No                                                                                r;/   Other. Specify     CONSUMER
      •
r.:--1 . ·
                Yes
                          -- ....             •_--·-·™                   •M•    ™··-•·h --~-   --~--         ™"™····••M••·~,.,-~wco    •···•   .. A       ····-~~-™"'", "''"•.                 .,.,., ••..
t::.J    ABILITY RECOVERY SERVICE                                                              Last4digitsofaccountnumber              _i _J_ _i _J_                     $                 95.00
         NonpriorilyCredilor's Name                                                            When was the debt incurred?              02/11/2019
         PO BOX4031
         Number             Street
                                                                                               As of the date you file, the claim is: Check all that apply.
         WfOMING                                          PA               18644
         City                                             State          ZIP Code
                                                                                               • Contingent
         Wflo incurred the debt? Check one.                                                    ~ Unliquidated
         ij(    Debtor 1 only
                                                                                               • Disputed
         •      Debtor 2 only
         •      Debtor 1 and Debtor 2 only
                                                                                               Type of NONPRIORITY unsecured claim:

         •      At least one of the debtors and another                                        •     Student loans

         •      Check if this claim is for a community debt
                                                                                               •     Obligations arising out of a separation agreement or divorce
                                                                                                     that you did not report as priority claims
         Is the claim subject to offset?                                                       •     Debts to pension or profit-sharing plans, and other similar debts

         ij( No                                                                                ri/   Other. specify     CONSUMER
         •      Yes

         AFFIRM INC                                                                            Last 4 digits of account number _6              _Q _Q _Q                  $_ _ _ _349.00
                                                                                                                                                                                  _ __
         Nonpriority Creditor's Name
                                                                                               When was the debt incurred?               04/01/2019
         650 CALIFORNIA ST 12TH FL
         Number            Street
         SAN FRANCISCO                                    CA               94108
                                                                                               As of the date you file, the claim is: Check all that apply.
         City                                             Stale          ZIP Code

         Who incurred the debt? Check one.
                                                                                               •     Contingent
                                                                                               fi/   Unliquidated
         f;J Debtor 1 only
         •      Debtor 2 only
                                                                                               •     Disputed

         •      Debtor 1 and Debtor 2 only                                                     Type of NONPRIORITY unsecured claim:
         •      At least one of the debtors and another
                                                                                               •     Student loans
         •      Check if this claim is for a community debt                                    •     Obligations arising out of a separation agreement or divorce
                                                                                                     that you did not report as priority claims
         Is the claim subject to offset?
         f;J No
                                                                                               •     Debts to pension or profit-sharing plans, and other similar debts
                                                                                               f;J                      CONSUMER
         •      Yes
                                                                                                     Other. Specify




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                                    page~of1.1_
                 Case 1:19-bk-12235                        Doc 1           Filed 06/17/19 Entered 06/17/19 15:06:24                                Desc Main
                       CEDRIC TYRONE ALLEN JR                                                      Case number (ifkncwm)
  Debtor 1
                       First Name       Middle Name           Last Name   Document      Page 26 of 56                              1
                                                                                                                                    _ _ _ _ _ _ _ _ _ _ _ _ __




                      Your NONPRIORITY Unsecured Claims - Continuation Page


   After listin!J any entries on this J>cl!le, number them be!Jinnin!J with 4.4, followed by 4.5, and so forth.                                                           Total claim


'47
~          BARCLAYS BANK DELAWARE                                                        Last 4 digits of account number          _Q__ 2_ .]_ _§_                     $    3,650.00
          Nonpriority Creditor's Name
                                                                                         When was the debt incurred?              11/09/2016
           100 SOUTH \NEST AVE
          Number            Street
                                                                                         As of the date you file, the claim is: Check all that apply.
          WILMfNGTON                                        DE              19801
          City                                             State          ZIP Code       •      Contingent
                                                                                         l;l    Unliquidated
          Who incurred the debt? Check one.                                              •      Disputed
          i;J' Debtor 1 only
          •      Debtor 2 only                                                           Type of NONPRIORITY unsecured claim:
          •      Debtor 1 and Debtor '.2 only
                                                                                         •      Student loans
          •      At least one of the debtors and another
                                                                                         •      Obligations arising out of a separation agreement or divorce that

          •      Check if this claim is for a community debt
                                                                                         •
                                                                                                you did not report as priority claims
                                                                                                Debts to pension or profit-sharing plans, and other similar debts
          Is the claim subject to offset?                                                .f     Other. specify   CHARGE AACCOUNT
          •      No
          Gaves
~"•••w•.-••·••----•-••-•-••---.,---••••-,•-•--~•--•--'"--•--•-"•-•-••••-•-·---•••--·---~•-•,.--•·•"••-•-•·•••-••-•••••••"•''•"

          BARCLAYS BANK DELAWARE                                                         Last4digitsofaccountnumber               _Q__ 2_ JL __Q_                     $      549.00
          Nonpriority Creditor's Name
                                                                                         When was the debt incurred?              07/07/2017
          100 SOUTH AVE
          Number            Street
                                                                                         As of the date you file, the claim is: Check all that apply.
          WILMINGTON                                        DE             19801
          City                                             State          ZIP Code       •      Contingent
                                                                                         l;l    Unliquidated
          Who incurred the debt? Check one.                                              •      Disputed
          l;l Debtor 1 only
         •       Debtor 2 only                                                           Type of NONPRIORITY unsecured claim:
         •       Debtor 1 and Debtor 2 only
                                                                                         •      Student loans
         •       At least one of the debtors and another                                 •      Obligations arising out of a separation agreement or divorce that

         •       Check if this claim is for a community debt
                                                                                         •
                                                                                                you did not report as priority claims
                                                                                                Debts to pension or profit-sharing plans, and other similar debts
          Is the claim subject to offset?                                                l;l    Other. Specify   CHARGE ACCOUNT
          •      No
          Ga Yes
r::-::::7"~~••-•       __._,_____ ,_.•-••-•••••-·-••-•--•---..--•------•---•-•--•. --•--•--                              •--•••-------"...              .    -••M•.- --h--~- """ _ _._,,
~                                                                                                                                                                      $    345.00
          CAPIO PARTNERS                                                                 Last4digitsofaccountnumber               _Q_ J_     .JL _Q_
          Nonpriority Creditor's Name
                                                                                         When was the debt i'ncurred1             11/29/2018
          1745 N BROWN RD STE 450
         Number             Street
                                                                                         As of the date you file, the claim is: Check all that apply.
          LAWRENCEVILLE                                    GA              30043
         City                                              State          ZIP Code       •      Contingent
                                                                                         i;l    Unliquidated
         Who incurred the debt? Check one.                                               •      Disputed
         l;l De!mlr 1 6nly
         •       Debtor 2 only                                                           Type of NONPRIORITY unsecured claim:
         •       Debtor 1 and Debtor 2 only
                                                                                         •      student loans
         •       At least one of the debtors and another
                                                                                         •      Obligations arising out of a separation agreement or divorce that

         •       Check if this claim is for a community debt
                                                                                         •
                                                                                                you did not report as priority claims
                                                                                                Debts to pension or profit-sharing plans, and other similar debts
         Is the claim subject to offset?                                                 I.a'   Other. Specify   GQLLECIIOt{
         •       No
         ~       Yes




Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims
              Case 1:19-bk-12235                        Doc 1           Filed 06/17/19 Entered 06/17/19 15:06:24 Desc Main
                   CEDRIC TYRONE ALLEN JR                                                       Case number (ffkna,,n), _ _ _ _ _ _ _ _ _ _ _ _ __
 Debtor 1
                    First Name       Middle Name           last Name
                                                                       Document      Page 27 of 56

                   Your NONPRIORITY Unsecured Claims-Continuation Page


  After listin!)    any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                            Total claim


fvl
~       CAPIO PARTNERS                                                                   Last 4 digits of account number          _Q_ ]_     JL _Q_                 $       345.00
       Nonpriority Creditor's Name
                                                                                         When was the debt incurred?              11/29/2018
        1745 N BROWN RD STE 450
       Number            Street
                                                                                         As of the date you file, the claim is: Check all that apply.
       LAWRENCEVILLE                                     GA              30043
       City                                             Slate           ZIP Code         • Contingent
                                                                                         - ' Unliquidated
       Who incurred the debt? Check one.                                                 • Disputed
       !;I' Debtor 1 only
       •      Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
       g      Debtor 1 and Debtor 2 only
                                                                                         •      Student loans
       •      At least one of the debtors and another
                                                                                         •      Obligations arising out of a separation agreement or divorce that

       • Check if this claim is for a community debt                                     •
                                                                                                you did not report as priority claims
                                                                                                Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                   ~      Other. specify   CONSUMER COLL
       •      No
       fid Yes

       CAPIO PARTNERS                                                                    Last 4 digits of account number          _Q_   JL _Q_ _Q_                  $       110.00
       Nonpriority Creditor's Name
                                                                                         When was the debt incurred?              11/29/2018
       1745 N BROWN RD STE 450
       Number            Street
                                                                                         As of the dat.e you file, the claim is: Check all that apply.
       LAWRENCEVILLE                                     GA              30043
       City                                             Slate           ZIP Code         • Contingent
                                                                                         i;I' Unliquidated
       Who incurred the debt? Check one.                                                 • Disputed
       i;I' Debtor 1 only
       •      Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
       •      Debtor 1 and Debtor 2 only
                                                                                         •      Student loans
       •      At least one of the debtors and another                                    •      Obligations arising out of a separation agreement or divorce that

       •      Check if this claim is for a community debt
                                                                                         •
                                                                                                you did not report as priority claims
                                                                                                Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                   - ' Other. specify      CONSUMER COLL
       •      No
       fid Yes
                                                                                                                                                                    $._ _109.00
                                                                                                                                                                          _ __
       CAPIO PARTNERS
                                                                                         Last 4 digits of account number          _Q_   JL _Q_ _g_
       Nonpriority Creditor's Name
                                                                                         When was the debt incurred?              11/29/2018
       1745 N BROWN RD STE 450
       Number            Street
                                                                                         As of the date you file, the claim is: Check all that apply.
       LAWRENCE                                         GA               30043
       City                                             Slate          ZIP Code          • Contingent
                                                                                         i;;i° Unliquidated
       Who incurred the debt? Check one.                                                 • Disputed
       i;;i' Debtor 1 only
      •       Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
      •       Debtor 1 and Debtor 2 only
                                                                                        •       Student loall6
      •       At least one of the debto~ and another
                                                                                        •       Obligations arising out of a separation agreement or divorce that

      •       Check if this claim is for a community debt
                                                                                        •
                                                                                                you did not report as priority claims
                                                                                                Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                   i;a-   Other. Specify   CONSUMER COLL
      •   No
       fi4Yes




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                       pagei.._ of.!.!._
             Case 1:19-bk-12235                        Doc 1           Filed 06/17/19 Entered 06/17/19 15:06:24 Desc Main
                   CEDRIC TYRONE ALLEN JR
 Debtor 1
                   First Name        Middle Name          Last Name
                                                                      Document      Page 28 of Case
                                                                                               56 number(if~nown)_ _ _ _ _ _ _ _ _ _ _ _ __

                  Your NONPRIORITY Unsecured Claims - Continuation Page


 After listin!J an_y entries on tJlis page, number them be!Jinning with 4.4, followed by 4.5, and so fortJl.                                                          Total claim

g
~      CAPIO PARTNERS                                                                 Last 4 digits of account number           _Q_ l!._ _1_ _]_                  $     81.00
                                                                                                                                                                      --- --
       Nonpriority Creditor's Name
                                                                                      When was the debt incurred?               11/29/2018
       1745 N BROWN RD STE 450
      Number            Street
                                                                                      As of the date you file, the claim is: Check all that apply.
       LAWRENCEVILLE                                    GA             30043
      City                                             State          ZIP Code        •       Contingent
                                                                                      •       Unliquidated
      Who incurred the debt? Check one.                                               •       Disputed
      i;i' Debtor 1 only
      •      Debtor 2 only                                                            Type of NON PRIORITY unsecured claim:
      !=J    Debtor 1 and Debtor 2 only
                                                                                      •       Student loans
      •      At least one of the debtors and another                                  •       Obligations arising out of a separation agreement or divorce that

      •      Check if this claim is for a community debt
                                                                                      •
                                                                                              you did not report as priority claims
                                                                                              Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                 i.;1'   Other. specify   COLLECTION
      •      No
      GI Yes

       CAPIO PARTNERS                                                                 Last 4 digits of account number           _Q_ l!._ _1_ JL                   $._    _.::;.8..;..;1.=0..::..0
      Nonpriority Creditor's Name
                                                                                      When was the debt incurred?               11/29/2018
       1745 N BROWN RD STE 450
      Number            Street
                                                                                      As of the date you file, the claim is: Check all that apply.
       LAWRENCEVILLE                                    GA             30043
      City                                             State          ZIP Code        •       Contingent
                                                                                      l;i'    Unliquidated
      Who incurred the debt? Check one.                                               •       Disputed
      i;a' Debtor 1 only
      •      Debtor 2 only                                                            Type of NONPRIORITY unsecured claim:
      •      Debtor 1 and Debtor 2 only
                                                                                      •       Student loans
      •      At least one of the debtors and another                                  •       Obligations arising out of a separation agreement or divorce that

      •      Check if this claim is for a community debt
                                                                                      •
                                                                                              you did not report as priority claims
                                                                                              Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                 i.;1'   Other. Specify   COLLECTION
      •      No
      GI Yes
                                                                                                                                                                  $       550.00
      CAPIO PARTNERS                                                                  Last 4 digits of account number           __Q_   JL ..1_ _§_
      Nonpriority Creditor's Name
                                                                                      When was the debt incurred?               11/29/2018
       1745 N BROWN RD STE 450
      Number            Street
                                                                                      As of the date you file, the claim is: Check all that apply.
      LAWRENCEVILLE                                    GA              30043
      City                                             State          ZIP Code        •       Contingent
                                                                                      i;a'    Unliquidated
      Who incurred the debt? Check one.                                               •       Disputed
      i;a' Debtor 1 only
      •      Debtor 2 only                                                            Type of NONPRIORITY unsecured claim:
      •      Debtor 1 and Debtor 2 only
                                                                                      •       Student loans
      •      At least one of the debtor~ and another
                                                                                      •       Obligations arising out of a separation agreement or divorce that

      •      Check if this claim is for a community debt
                                                                                      •
                                                                                              you did not report as priority claims
                                                                                              Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                 ~       Other. Specify   COLLECTION
      •      No
      ~      Yes




Official Form 106E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                      page~of ..!..!_
              Case 1:19-bk-12235                        Doc 1            Filed 06/17/19 Entered 06/17/19 15:06:24                                Desc Main
                    CEDRIC TYRONE ALLEN JR                                                       Case number
  Debtor 1
                     First Name      Middle Name            Last Name
                                                                        Document      Page 29 of 56                      (ifkn<>Nn), _ _ _ _ _ _ _ _ _ _ _ _ __




                    Your NONPRIORITY Unsecured Claims - Continuation Page


  After listin~ any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                             Total claim

g
~       CAPIO PARTNERS                                                                Last 4 digits of account number          __i_ __i_ _1_    ~
                                                                                                                                                                 $     91.00
                                                                                                                                                                     --- --
       Nonpriorily Creditor's Name
                                                                                      When was the debt incurred?              01/31/2019
        1745 N BROWN RD STE 450
       Number             Street
                                                                                      As of the date you file, the claim is: Check all that apply.
        LAWRENCEVILLE                                    GA               30043
       City                                             State           ZIP Code      D      Contingent
                                                                                      ~      Unliquidated
       Who incurred the debt? Check one.                                              D      Disputed
       l;i' Debtor 1 only
       D Debtor 2 only                                                                Type of NONPRIORITY unsecured claim:
       Q Debtor 1 and De_btor 2 only
       D At least one of the debtors and another
                                                                                      •      Student loans
                                                                                      D      Obligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
       D      Check if this claim is for a community debt
                                                                                      0      Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                &a'    Other. Specify   COLLECTION
       •      No
       fi!Yes




       CAPITAL ONE                                                                    Last 4 digits of account number _]_             JL _Q_ _§__                $      982.00
       Nonpriorily Creditor's Name
                                                                                     When was the debt incurred?               05/28/2017
       PO BOX30281
       Number             Street
                                                                                     As of the date you file, the claim is: Check all that apply.
       SALT LAKE CITY                                    UT              84130
       City                                             State           ZIP Code      D      Contingent
                                                                                      ~      Unliquidated
       Who incurred the debt? Check one.                                              D      Disputed
       ~ Debtor 1 only
       D      Debtor 2 only                                                          Type of NONPRIORITV unsecured claim:
       D      Debtor 1 and Debtor 2 only
                                                                                      D      Student loans
       D      At least one of the debtors and another
                                                                                      D      Obligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
       D      Check if this claim is for a community debt
                                                                                     D       Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                ~      Other. specify   CREDIT CARD
       liJ' No
       0      Yes


                                                                                                                                                                    646.00
                                                                                                                                                                 $_ _ _ __

       CAPITAL ONE                                                                   Last 4 digits of account number           ..l_   JL _Q_ __§_
       Nonpriorily Creditor's Name
                                                                                     When was the debt Incurred?               11/02/2016
       PO BOX30281
       Number            Street
                                                                                     As of the date you file, the claim is: Check all that apply.
       SALT LAKE CITY                                   UT               84130
       City                                             State           ZIP Code     D       Contingent
                                                                                     l;if'   Unliquidated
       Who incurred the debt? Check one.                                             D       Disputed
       l;if' Debtor 1 only
       D Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
       0      Debtor 1 and Debtor 2 only
                                                                                     D       Student loans
       0      At least one of the debtors and another
                                                                                     D       Obligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
       0      Check if this claim is for a community debt
                                                                                     D       Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                               •       Other. Specify   CREDIT CARD
       liif No
       0      Yes




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                    page~ of..!..:!..
             Case 1:19-bk-12235                           Doc 1           Filed 06/17/19 Entered 06/17/19 15:06:24                                        Desc Main
                     CEDRIC TYRONE ALLEN JR
 Debtor 1
                       First Name        Middle Name         Last Name
                                                                         Document      Page 30 of Case
                                                                                                  56 number                   (ffkncmn), _ _ _ _ _ _ _ _ _ _ _ _ __




                  Your NONPRIORITY Unsecured Claims - Continuation Page


  After listin~ any entries on this ~e, number them be!Jinnin!J with 4.4, followed by 4.5, and so forth.                                                                     Total claim


Gel
~      CREDIT ONE BANK                                                                 Last 4 digits of account number ~ .]_                     _§_ __§_                $       662.00
       Nonpriority Cre<fotor's Name
                                                                                       When was the debt incurred?                  06/10/2018
       PO BOX98875
      Number                Street
                                                                                       As 9f th~ d.~~ y9u file, the claim is: Check all that apply.
       LAS VEGAS                                           NV             89193
      City                                                State          ZIP Code      •       Contingent
                                                                                       r;a"    Unliquidated
      Who incurred the debt? Check one.                                                D       Disputed
      ~ Debtor 1 only
      •      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      D      De_btor 1 and Debtor 2 only
                                                                                       D       Student loans
      D      At least one of the debtors and another
                                                                                       D       Obligations arising out of a separation agreement or divorce that
                                                                                               you did not report as priority claims
      D      Check if this claim is for a community debt
                                                                                       D       Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  ~       Other. specify    CREDIT CARD
      0      No
      lif"Yes

@.                .···v.        •-•-'"    '""•~-       ,w---~"'~••-                                 •••~••%•-✓   ~•    ,   ••=-=•    •·••~••••   ••M•-• .     n     ,_w,,,.,......,,,, .,, ,,_,


       DEPT OF EDUCATION/NAVIENT                                                       Last4digitsotaccountnumber                   .l._ .1_ _1_ _§_                     $18,020.00
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?                  06/18/2009
       4660 DUKE DR
      Number
       MASON
                            Street
                                                           OH             45040
                                                                                       As of the dat.e you file, the ciaim is: ~                 a"   #lat apply.

      City                                                State          ZIP Code      D       Contingent
                                                                                       r;a"    Unliquidated
      Who incurred the debt? Check one.                                                D       Disputed
      r;a" Oebtor1 only
      D Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
      0 Debtor 1 and Debt.or 2 only                                                    if'     Student loans
      D At least one of the debtors and another                                        •       Obligations arising out of a separation agreement or divorce that

      •      Check if this claim is for a community debt
                                                                                       D
                                                                                               you did not report as priority claims
                                                                                               Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  D       Other. Specify_ _ _ _ _ _ _ _ _ _ __

      ~No
      D      Yes


                                                                                                                                                                         $ 3,674.00
                                                                                       Last 4 digits of account number              _1__1_ _Q_ _Q_
       DISCOVER FINANCIAL SERV
      Nonpriority Creal!or's Name
                                                                                       When was the debt incurred?                  05/29/2017
       12 READS WAY
      Number                Street
                                                                                       As of the date you file, the claim is: Check all that apply.
      NEWGASTLE                                           DE              19720
      City                                                State          ZIP Code      D       Contingent
                                                                                       i;;t'   Unliquidated
      Who incurred the debt? Check one.                                                •       Disputed
      r;a" Debtor 1 only
      D Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
      D Debtor 1 and Debtor 2 only                                                     •       Student loans
      D At least one of the debtors and another                                        •       Obligations arising out of a separation agreement or divorce that

      •      Check if this claim is for a community debt
                                                                                       •
                                                                                               you did not report as priority claims
                                                                                               Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  '-if'   Other. specify    CREDIT CARD
      lit No
      •      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                          page 7_ of..:!.!_
             Case 1:19-bk-12235 Doc 1
               CEDRIC TYRONE ALLEN JR
                                                                       Filed 06/17/19 Entered 06/17/19 15:06:24 Desc Main
 Debtor 1                                                                                      Case number (ifknown), _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name        Middle Name          Last Name   Document      Page 31 of 56

                  Your NONPRIORITY Unsecured Claims - Continuation Page


  After listin!J any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                             Total claim

g
~      RADIUS GLOBAL SOLUTIONS                                                          Last 4 digits of account number         __§_   ~ _1_     _Q_              $       262.00
       Nonpriority Creditor's Name
                                                                                        Wffel'I was the debt incurred?          05/20/2018
       50 W SKIPPACK PIKE
       Number           Street
                                                                                        As of t_he date you file, the i;laim is: Check all that apply.
       AMBLER                                           PA              19002
      City                                             State           ZIP Code        •      Contingent
                                                                                       ~      Unliquidated
      Who incurred the debt? Check one.                                                •      Disputed
       i;J' Debtor 1 only
      •      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      •      Debtor 1 and Debtor 2 only
                                                                                       •
      •      At least one of th~ debtors and another
                                                                                       •
                                                                                              Student loans
                                                                                              Obligations arising out of a separation agreement or divorce that

      •      Check if this claim is for a community debt
                                                                                       •
                                                                                              you did not report as priority claims
                                                                                              Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                  lit   Other. Specify   CONSUMER
      •      No
      •      Yes




       RADIUS GLOBAL SOLUTION                                                          Last 4 digits of account number          __§_ JL _§_ ...1_                 $ _ _9_3_.0_0

      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?              05/20/2018
       50 W SKIPPACK PIKE
      Number            Street
                                                                                       As of the date you file, the claim i.s~ Check all that apply.
       AMBLER                                           PA              19002
      City                                             State          ZIP Code         •      Contingent
                                                                                       l;i'   Unliquidated
      Who incurred the debt? Check one.                                                •      Disputed
      i;;i' Debtor 1 only
      •      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      •      Debtor 1 and Debtor 2 only
                                                                                       •      Student loans
      •      At least one of the debtors and another
                                                                                       •      Obligations arising out of a separation agreement or divorce that

      •      Check if this claim is for a community debt
                                                                                       •
                                                                                              you did not report as priority claims
                                                                                              Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  i;l'   Other. Specify   CONSUMER
      lit No
      •      Yes


                                                                                                                                                                      423.00
                                                                                                                                                                  $._ _ _ __
                                                                                       Last 4 digits of account number _ _ _ _
       SYNBC/WALMART
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?              07/02/2017
      702 S. W. 8TH ST
      Number           Street
                                                                                       As of the date you file, the claim is: Check all that apply.
       BENTONVfllE                                     AK               72716
      City                                             State          ZIP Code         •      Contingent
                                                                                       l;i'   Unliquidated
      Who incurred the debt? Check one.                                                •      Disputed
      i;a' Debtor 1 only
      0      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      •      Debtor 1 and Debtor 2 only
                                                                                       •      Student loans
      •      At least one of the debtors and another
                                                                                       •      Obligations arising out of a separation agreement or divorce that

      •      Check if this claim is for a community debt
                                                                                       •
                                                                                              you did not report as priority claims
                                                                                              Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  lit    Other. Specify   CREDIT CARD
      •      No
      fitf'Yes




Official Form 106E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                      page~of.!.!_
               Case 1:19-bk-12235                        Doc 1           Filed 06/17/19 Entered 06/17/19 15:06:24                               Desc Main
                     CEDRIC TYRONE ALLEN JR
 Debtor 1
                     First Name         Middle Name         last Name
                                                                        Document      Page 32 of Case
                                                                                                 56 number               (ifknc.Nn), _ _ _ _ _ _ _ _ _ _ _ _ __




                    Your NONPRIORITY Unsecured Claims - Continuation Page


  After listin!J any entries on this _pa!fe, number them be!Jinnin!J with 4.4, followed b_y 4.5, and so forth.                                                       Total claim


g                                                                                                                              _Q_ _1_ 2_ _1_
l.::J    CBCGROUP                                                                     Last 4 digits of account number
                                                                                                                                                                 $       380.00
        Nonpriority Creditor's Name
                                                                                     -When-was-the debt-incurred?              .02/05/2019
         5226 S 31 ST PLACE
        Number            Street
                                                                                      As of the date you file, the claim is: Check all that apply.
        PHOENIX                                           AZ.            85040
        City                                                            ZIP Code      • Contingent
                                                                                      i;l' Unliquidated
        Who incurred the debt? Check one.                                             • Disputed
        J;l Debtor 1 only
        •      2
               Debtor    only                                                         Type of NONPRIORITY unsecured claim:
        CJ     1
               Debtor        2
                         and Debtor      only
                                                                                      •      Student loans
        •      At least one of the debtors and another                                •      Obligations arising out of a separation agreement or divorce that

        • Check if this claim is for a community debt                                 •
                                                                                             you did not report as priority claims
                                                                                             Debts to pension or profit-sharing plans, and other similar debts
        Is the claim subject to offset?                                               iia'   Other. Specify   CONSUMER MEDICAL
        Iii No
        •      Yes




        TRANSWORLD SYSTEM                                                             Last 4 digits of account number          _Q_ _i_ JL .1_                    $       186.00
        Nonpriority Creditor's Name
                                                                                      When was the debt incurred?              04/27/2015
        9200 MONTGOMERY RD #25A
        Number            Street
                                                                                      As of the date you file, the claim is: Check au~ apply.
        CINTI                                             OH             45242
        City                                             State          ZIP Code      •      Contingent
                                                                                      l;l'   Unliquidated
        Who incurred the debt? Check one.                                             •      Disputed
        i;;i' Debtor-1 only
        •      Debtor 2 only                                                          Type of NONPRIORITY unsecured claim:
        •      Debtor 1 and     Debt.or 2 only                                        •      Student loans
        •      At least one of the debtors and another                                •      Obligations arising out of a separation agreement or divorce that

        •      Check if this claim is for a community debt
                                                                                      •
                                                                                             you did not report as priority claims
                                                                                             Debts to pension or profit-sharing plans, and other similar debts
        Is the claim subject to offset?                                               lia°   Other. specify   CONSUMER
        •      No
        iia' Yes
                                                                                                                                                                 $    1,148.00
                                                                                      Last 4 digits of account number          .2_ _1_ _£_ _Q_
        VERIZON WIRELESS
        Nonpriority Creditor's Name
                                                                                      When was the debt inourfed?             .0.5112120:12
        140WESTST
        Number            Street
                                                                                     As of the date you file, the claim is: Check all that apply.
        NEWYORK                                          NY              10007
        City                                             State          ZIP Code     • Contingent
                                                                                     !;a' Unliquidated
        Who incurred the debt? Check one.                                            • Disputed
        l;l Pebt.or 1 only
        •      Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
        •      Debtor 1 ·and Debtor 2 only
                                                                                     •       Student loans
        •      At least one of the debtors and another
                                                                                     •       Obligations arising out of a separation agreement or divorce that

        •      Check if this claim is for a community debt
                                                                                     •
                                                                                             you did not report as priority claims
                                                                                             Debts to pension or profit-sharing plans, and other similar debts
        Is the claim subject to offset?                                               ~      Other. specify   CELL/CABLE
        laif No
        •      Yes




Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   page~ of.:!...!_
                Case 1:19-bk-12235                        Doc 1           Filed 06/17/19 Entered 06/17/19 15:06:24 Desc Main
                      CEDRIC TYRONE ALLEN JR                                                      Case number (ifkn<>Nn) _ _ _ _ _ _ _ _ _ _ _ _ _ __
 Debtor 1
                       First Name         Middle Name        last Name
                                                                         Document      Page 33 of 56

                     Your NONPRIORITY Unsecured Claims-Continuation Page


  After listin~ any entries on this _pa~e, number them be!Jinnin!J with 4.4, followed by 4.5, and so forth.                                                                    Total claim


Gs!
l=:'.J    EDU/FATH PROPERTY                                                                Last 4 digits of account number _ _ _ _
                                                                                                                                                                               $    880.00
         Nonpriority Creditor's Name
                                                                                           When was the debt incurred?                      04/01/2017
          255 E 5TH ST #2300
         Number             Street
                                                                                           -~ tJf t_l)I[! 9~! Y9',1   fil!!, thl[! ~,ll.im i!r.: 9.h~,;:.k §111 that iipply.
          CINTI                                            OH              45202
         City                                             State           ZIP Code         • Contingent
                                                                                           i;l' Unliquidated
         Who incurred the debt? Check one.                                                 • Disputed
         i;1' Debtor 1 only
         •      Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
         Q      ()e_t,>tor 1 llnd De_btgr _2 gnly
                                                                                           Q     Student loans
         •      At least one of the debtors and another
                                                                                           •     Obligations arising out of a separation agreement or divorce that

         • Check if this claim is for a community debt                                     •
                                                                                                 you did not report as priority claims
                                                                                                 Debts to pension or profit-sharing plans, and other similar debts
         Is the claim subject to offset?                                                   lit   Other.   specify_H_O_U_S_I_N_G_ _ _ _ __
         lit No
         •      Yes




                                                                                           Last 4 digits of account number _ _ _ _                                             $_ _ _ __

         Nonpriority Creditor's Name
                                                                                           When was the debt incurred?

         Number             Street
                                                                                           As of the date you file, the.claim is: Checica" 1hatapply.

         City                                             State           ZIP Code         •     Contingent
                                                                                           •     Unliquidated
         Who incurred the debt? Check one.                                                 •     Disputed
         •      Debtor 1 only
         •      Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
         •      Debt.or 1 and Debtor 2 only                                                •     Student loans
         •      At least one of the debtors and another                                    •     Obligations arising out of a separation agreement or divorce that

         •      Check if this claim is for a community debt
                                                                                           •
                                                                                                 you did not report as priority claims
                                                                                                 Debts to pension or profit-sharing plans, and other similar debts
         Is the claim subject to offset?                                                   •     Other. Specify_ _ _ _ _ _ _ _ _ _ _ __

         •      No
         •      Yes


                                                                                                                                                                               $_ _ _ __
                                                                                           Last 4 digits of account number _ _ _ _
         Nonpriority Creditor's Name
                                                                                           When was the debt incurred?

         Number             Street
                                                                                           As of the date you file, the claim is: Check all that apply.
         City                                             State          ZIP Code          •     Contingent
                                                                                           •     Unliquidated
         Who incurred the debt? Check one.                                                 •     Disputed
         •      Debtor 1 only
         •      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
         •      Debtor 1 and Debtor 2 only
                                                                                          •      Student loans
         •      At least one of the debto~ and another
                                                                                          •      Obligations arising out of a separation agreement or divorce that

         •      Check if this claim is for a community debt
                                                                                          •
                                                                                                 you did not report as priority claims
                                                                                                 Debts to pension or profit-sharing plans, and other similar debts
         Is the claim subject to offset?                                                  •      Other. Specify_ _ _ _ _ _ _ _ _ _ _ __

         Q      No
         •      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                                page 10 of!.:!_
           Case 1:19-bk-12235               Doc 1            Filed 06/17/19 Entered 06/17/19 15:06:24 Desc Main
             CEDRIC TYRONE ALLEN JR                                                  Case number (I known),_ _ _ _ _ _ _ _ _ _ _ _ __
Debtor 1
               First Name    Middle Name        Last Name
                                                            Document      Page 34 of 56

            Add the Amounts for Each Type of Unsecured Claim


6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
   Add the amounts for each type of unsecured claim.                                                   ·· ·                       -




                                                                                     Total-claim


                6a. Domestic support obligations                              6a.                       0.00
Total claims                                                                            $
from Part 1
                6b. Taxes and certain other debts you owe the
                    govemment                                                 6b.       $               0.00

                6c. Claims for death or personal injury while you were
                    intoxicated                                               6c.                       0.00
                                                                                        $

                6d. Other. Add all other priority unsecured claims.
                    Write that amount here.                                   6d.   +$                  0.00



                6e. Total. Add lines 6a through 6d.                           6e.
                                                                                    I$                  0.00


                                                                                     Total claim


             6f. Student loans                                                6f.                  18,020.00
Total claims                                                                            $
ff"omPa1ti 6g. Obligations arising out of a separation agreement
                 or divorce that you did not report as priority
                 claims                                                       6g.       $               0.00
                6h. Debts to pension or profit-sharing plans, and other
                    simila,.debts                                             6h.       $               0.00

                6i. Other. Add all olhe. 'lonpriomy oosecu,ed claims.
                    Write that amount here.                                   6i.   +$             15,308.00


                6{ Total. Add lines 6fthrOUQh 6i.                             6j.
                                                                                                   33,328.00
                                                                                        $




Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                 page :!_! of.!..!_
                Case 1:19-bk-12235                    Doc 1          Filed 06/17/19 Entered 06/17/19 15:06:24                           Desc Main
                                                                    Document      Page 35 of 56
  Fill    in    this information to 1dent1fy your case:


  Debtor              CEDRIC TYRONE ALLEN JR
                       First Name                   Mtddle Name           Last Name

  Debtor 2
  (Spouse If fding)    First Name                   Middle Name           Last Name


  United Slates Bankruptcy Court for the: SOUTHERN District of OHIO_ _ __

  Case number
  (If known)                                                                                                                                  D Check if this is an
                                                                                                                                                  amended filing


Offieial Ferm 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                      12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
infonnation. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).


 1. Do you have any executory contracts or unexpired leases?
         !;a'   No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
         D      Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule AIB: Property (Official Form 106A/B).

 2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
      example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
      unexpired leases.



      Person or company with whom you have the contract or lease                                    State what the contract or lease is for


2.1
         Name

         Number          Street

         City                               State        ZIP Code

2.2
         Name

         Number          Street

         City                               State        ZIP Code

2.3
         Name

         Number          Street

         City                               State        ZIP Code

2.4
      Name

      Number             Street


      City                                  State        ZIP Code

2.5
      Name

      Number             Street

      City                                  State       ZIP Code


Official Form 106G                                  Schedule G: f;x~utory C9ntntc§ ~nd l.J11expired !,.eases                                       page 1 of_1_
              Case 1:19-bk-12235                          Doc 1            Filed 06/17/19 Entered 06/17/19 15:06:24                   Desc Main
                                                                          Document      Page 36 of 56
  Fill in this information to 1dent1fy your case:


  Debtor 1              CEDRIC TYRONE ALLEN JR
                        First Name                      Middle Name                Last Name

  Debtor 2
  (Spouse, if filing)   FiJSt Name                      Middle Name                Last Name


  Uni1Bd s1a1es Bankruptcy Court for the: SOUTHERN District of OHIO_ _ _ __

  Case number
  (If known)
                                                                                                                                              D Check if this is an
                                                                                                                                                 amended filing

OfficigJ _Fgrm 106H
Schedule H: Your Codebtors                                                                                                                                 12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

  1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
       i;lJ   No

      •       Yes
  2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
     Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
      fi1'    No. Go to line 3.
      D       Yes. Did your spouse, former spouse, or legal equivalent live wi1h you at the time?

              •    No
              D    Yes. In which community state or territory did you live? _ _ _ _ _ _ _ _ . Fill in the name and current address of that person.



                    Name of your spouse, former spouse, or legal equivalent



                    Number            Street



                    City                                          State                        ZIP Code


 3. In Column 1, Ust all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
      shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
      Schedule D (Official Form 106D), Schedule EIF (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
      Schedule EIF, or Schedule G to fill out Column 2.

        Column 1: Your codebtor                                                                             Column 2: The creditor to whom you owe the debt

                                                                                                            Check all schedules that apply:

~         Name                                                                                              •   Schedule D, line _ _ _

                                                                                                            •   Schedule E/F, line _ _ _
          Number             Street
                                                                                                            •   Schedule G, line ___

          City                                                        State                     ZIP Code

§]                                                                                                          •   Schedule D, line ___
          Name

                                                                                                            •   Schedule E/F, line _ _ _
          Number             Street
                                                                                                            •   Schedule G, line ___

          City                                                        _State                    ZIP Code

§]                                                                                                          •   Schedule D, line ___
         Name

                                                                                                            •   Schedule E/F, line _ _ _
         Number              Street
                                                                                                            •   Schedule G, line ___

         City                                                         State                     ZIP Code



Official Form 106H                                                             Schedule H: Your Codebtors                                         page 1 of_1_
           Case 1:19-bk-12235               Doc 1        Filed 06/17/19 Entered 06/17/19 15:06:24                                  Desc Main
                                                        Document      Page 37 of 56
  Fill in this information to identify your case:


  Debtor 1

  Debtor2
                    --
                    CEDRIC TYRONE ALLEN JR

  (Spouse, Wfiling) First Name            Middle Name
                                                                  LastName



                                                                  Last.Name


  United States Bankruptcy Court for the: SOUTHERN District of OHIO_ _ __

  Case number                                                                                            Check if this is:
   (If known)
                                                                                                         D An amended fifing
                                                                                                         D A supplement showing postpetition chapter 13
                                                                                                              income as of the following date:
Official Form 1061                                                                                            MM/ DD/ YYYY

Schedule I: Your Income                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


•iii              Describe Employment


 1. Fill in your employment
    information.                                                       Debtor 1                                         Debtor 2 or non.filing spouse

    If you have more than one job,
    attach a separate page with
    information about additional       Employment status             lili Employed                                      D    Employed
    employers.                                                       D Not employed                                     D    Not employed
    Include part-time, seasonal, or
    self-employed work.
                                       Occupation                  CHARTERED DRIVER
    Occupation may include student
    or homemaker, if it applies.
                                       Employer's name             DURHAM D&M LLC

                                       Employer's address          2601 NAVISTAR DRIVE
                                                                    Number Street                                      Number   Street




                                                                   LISLE                      IK        60532
                                                                    City              State        ZIP Code           City                  State   ZIP Code

                                       How long employed there?        3+ YEARS                                         3+YEARS

fifW              Give Details About Monthly Income

    Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
    spouse unless you are separated.
    If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
    below. If you need more space, attach a separate sheet to this form.

                                                                                                   ForDebtor1          For Debtor 2 or
                                                                                                                       non-filing spouse
 2. List monthly gross wages, salary, and commissions (before all payroll
     deductions). If not paid monthly, calculate what the monthly wage would be.      2.             3,823.70
                                                                                               $                         $

 3. Estimate and list monthly overtime pay.                                           3. +$               0.00        + $


 4. Calculate gross income. Add line 2 + line 3.                                      4.       $     3,823.70     I      $



Official Form 1061                                             Schedule I: Your Income                                                              page 1
             Case 1:19-bk-12235                                Doc 1              Filed 06/17/19 Entered 06/17/19 15:06:24                                             Desc Main
                                                                                 Document      Page 38 of 56
Debtor 1           CEDRIC TYRONE ALLEN JR                                                                                                  Case number (ff known). _ _ _ _ _ _ _ _ _ _ _ _ __
                     First Name          Middle Name                 Last Name



                                                                                                                                       ForDebtor1           For Debtor 2 or
                                                                                                                                                            non-filing spouse

      Copy line 4 here ...............................................................................................   +   4.        $     3,823.70          $_ _ _ _ __


 5. List all payroll deductions:

       5a. Tax, Medicare, and Social Security deductions                                                                     5a.       $       660.00          $
       5b. Mandatory contributions for retirement plans                                                                      5b.       $          0.00         $
       5c. Voluntary contributions for retirement plans                                                                      5c.       $          0.00         $
       5d. Required repayments of retirement fund loans                                                                      5d.       $          0.00         $
       5e. Insurance                                                                                                         5e.       $          0.00         $
       5f. Domestic support obligations                                                                                      5f.       $          0.00         $
       5g. Union dues                                                                                                        5g.       $          0.00         $
       5h. Other deductions. Specify:                                                                                        5h. +$               0.00      + $

  6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + Sh.                                             6.        $       660.00          $

  7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                                     7.        $     3,163.70          $

 8. List all other income regularly received:

       8a. Net income from rental property and from operating a business,
           profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total                                                                    0.00
                                                                                                                                       $                       $
             monlhly net income.                                                                                             Ba.
       Sb. Interest and dividends                                                                                            Sb.       $          0.00         $
       Sc. Family support payments that you, a non-filing spouse, or a dependent
           regularly receive .
             Include alimony, spousal support, child support, maintenance, divorce                                                                0.00
             settlement, and property settlement.                                                                            Sc.
                                                                                                                                       $                       $

       8d. Unemployment .compensation                                                                                        8d.       $          0.00         $
       Se. Social Security                                                                                                   Be.       $          0.00         $
       Sf. Other government assistance that you regularly receive
           Include cash assistance and the value (if known) of any non-cash assistance
           that you receive, such as food stamps (benefits under the Supplemental
           Nutrition Assistance Program) or housing subsidies.
           S p e c i f y : _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Bf.                                                                 $          0.00         $

       8g. Pension or retirement income                                                                                      8g.       $          0.00         $
       Sh. other monthly income. Specify: _ _ _ _ _ _ _ _ _ _ _ _ __                                                         Sh. +$               0.00      +$
 9.   Add all other income. Add lines Sa + Sb + Sc + 8d + Se + Sf +8g + Sh.                                                  9.    I   $          0.001        $
                                                                                                                                                                                  I
10.Cak:ulate mo.-.thty income. Add line 7 + line 9.
   Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

11. State all other regular contributions to the expenses that you list in                                     Schedule J.
                                                                                                                             10.t $_ 3,163.70!+
                                                                                                                                     _ __
                                                                                                                                                           1
                                                                                                                                                               $
                                                                                                                                                                                  I=~      3,163.70


      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
      friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
      Specify:_______________________________                                                                                                                               11.   +   $_ _ _ _0_.0_0_
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
      Write that amount on the Summary of Your Assets and Uabilities and Certain statistical Information, if it applies                                                     12.            3,163.70
                                                                                                                                                                                      Combined
                                                                                                                                                                                      monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
       fiZI" No.
       •    Yes. Explain:


Official Form 1061                                                                        Schedule I: Your Income                                                                       page2
              Case 1:19-bk-12235                     Doc 1       Filed 06/17/19 Entered 06/17/19 15:06:24                            Desc Main
                                                                Document      Page 39 of 56

    Fill in this information to 1dent1fy your case.

    Debtor 1          CEDRIC TYRONE ALLEN JR
                        First:Name                                        LastName                       Check if this is:
    Debtor2
    (Spouse, if filing) Fin;t Name                Middle Name             Last Name
                                                                                                         •   An amended filing
                                                                                                         0   A supplement $IJOwing postpetition chapter 13
    United States Bankruptcy Court for the: SOUTHERN District of OHIO_ _ __
                                                                                                             expenses as of the following date:
    Case number                                                                                              MM/ DD/ YYYY
    Of koown)


  Official Form 106J
  Schedule J: Your Expenses                                                                                                                             12/15
  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
  information. If more space is needed, atta<;h another sheet to this fonn, On the top of any additional pages, write your name and case number
  (if known). Answer every question.

 fif f-11            Describe Your Household

 1. Is this a joint case?

     if No.      Go to line 2.
     0      Yes. Does Debtor 2 live in   a separate household?
                 0     No
                 0     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 2. Do you have dependents?                   lit No                                  Dependent's relationship to             Dependent's   Does dependent live
    Do not list Debtor 1 and                  0      Yes. Fill out this information for Debwr 1 or Debwr 2                    age           with you?
    Debtor 2.                                        each dependent.. ........................ - - - - - - - - - - -
                                                                                                                                            0   No
    Do not state the dependents'
    names.                                                                                                                                  0   Yes

                                                                                                                                            0   No
                                                                                                                                            0   Yes

                                                                                                                                            0   No
                                                                                                                                            0   Yes

                                                                                                                                            0   No
                                                                                                                                            0   Yes

                                                                                                                                            0   No
                                                                                                                                            0   Yes

 3. Do your expenses include
    expenses of people other than
                                              li2f   No
    yourself and your dependents?             0      Yes


•&ff             Estimate Your Ongoing Monthly Expenses
 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the fonn and fill in the
 applicable date.
 Include expenses paid for with non-cash government assistance if you know the value of
  such assistance and have included it on Schedule I: Your Income (Official Fonn 1061.)                                          Yourexpenses

  4. The rental or home ownership expenses for your residence. Include first mortgage payments and
                                                                                                                                $               880.00
      any rent for the ground or lot.                                                                                   4.

      If not included in line 4:
      4a.     Real estate taxes                                                                                         4a.     $                 0.00
      4b.     Property, homeowner's, or renter's insurance                                                              4b.    $                 18.00
      4c.     Home maintenance, repair, and upkeep expenses                                                             4c.    $                100.00
      4d.     Homeowner's association or condominium dues                                                               4d.     $                 0.00

Official Form 106J                                               Schedule J: Your Expenses                                                        page 1
              Case 1:19-bk-12235                 Doc 1            Filed 06/17/19 Entered 06/17/19 15:06:24                  Desc Main
                                                                 Document      Page 40 of 56
  Debtor 1        CEDRIC TYRONE ALLEN JR                                                      Case number (ifknawn) _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name     Middle Name        last Name




                                                                                                                         Your expenses

                                                                                                                     $                     0.00
  5. Additional mortgage payments for your residence, such as home equity loans                               5.

  6. Utilities:
        6a.   Electricity, heat, natural gas                                                                  6a.    $                   150.00
        6b.   Water, sewer, garbage collection                                                                6b.    $                    75.00
        6c.   Telephone, cell phone, Internet, satellite, and cable services                                  6c.    $                    65.00
        6d.   Other. Specify:                                                                                 6d.    $                     0.00
  7. Food and housekeeping supplies                                                                           7.     $                   300.00
  8. Childcare and children's education costs                                                                 8.     $                     0.00
  9. Clothing, laundry, and dry cleaning                                                                      9.     $                    80.00
 10. Personal care products and services                                                                      10.    $                    60.00
 11.   Medical and dental expenses                                                                            11.    $                     0.00
 12.   Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                     $                   350.00
       Do not include car payments.                                                                           12.

 13.    Entertainment, clubs, recreation, newspapers, magazines, and books                                    13.    $                   100.00
 14.    Charitable contributions and religious donations                                                      14.    $                     0.00
 15. Insurance.
     Do not include insurance deducted from your pay or included in lines 4 or 20.

       15a. Life insurance                                                                                    15a.   $                     0.00
       15b. Health insurance                                                                                  15b.   $                     0.00
       15c. Vehicle insurance                                                                                 15c.   $                   132.00
       15d. Other insurance. Specify:                                                                         15d.   $                     0.00

16.    Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify:                                                                                               16.    $                     0.00

17. Installment or lease payments:

       17a Car payments for Vehicie 1                                                                         17a    $                   439.00
       17b. Car payments for Vehicle 2                                                                        17b.   $                     0.00
       17c. Other. Specify:                                                                                   17c.   $                     0.00
       17d. Other. Specify:                                                                                   17d.   $                     0.00

18. Your payments of alimony, maintenance, and support that you did not report as deducted from
    your pay on line 5, Schedule I, Your Income (Official Form 1061).                                          18.                         0.00
                                                                                                                     $

19. Other payments you make to support others who do not live with you.

       Specify:                                                                                                19.   $                     0.00

20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

       20a. Mortgages on other property                                                                      20a.    $                    0.00

       20b. Real estate taxes                                                                                20b.    $                    0.00
       20c. Property, homeowner's, or renter's insurance                                                     20c.    $                    0.00
       20d. Maintenance, repair, and upkeep expenses                                                         20d.    $                    0.00
       20e. Homeowner's association or condominium dues                                                      20e.    $                    0.00


Official Form 106J                                                Schedule J: Your Expenses                                                page 2
              Case 1:19-bk-12235                Doc 1           Filed 06/17/19 Entered 06/17/19 15:06:24                           Desc Main
                                                               Document      Page 41 of 56
  Debtor 1        CEDRIC TYRONE ALLEN JR                                                         Case number (iflm<>Nn) _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name   Middle Name        Last Name




 21.    Other. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                               21.       +$_ _ _ _ ____;0;. . ;. 0_;;_0;;. .


22.     Calculate your monthly expenses.

        22a. Add lines 4 through 21.

        22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2
                                                                                                                22a.

                                                                                                                22b.
                                                                                                                       1s-=74900
                                                                                                                       I    $                         o.oo
        22c. Add line 22a and 22b. The result is your monthly expenses.                                         22c.   !    $                   2,749.00


 23. Calculate your monthly net income.
                                                                                                                             $                  3,169.70
       23a.   Copy line 12 (your combined monthly income) from Schedule I.                                      23a.

       23b.   Copy your monthly expenses from line 22c above.                                                   23b.       -$                   2,749.00

       23c.   Subtract your monthly expenses from your monthly income.
                                                                                                                             $                    420.70
              The result is your monthly net income.                                                            23c.




24.    Do .you expect an incmase or decrease in your expenses within the .year after you file this form?

       For example, do you expect to finish paying for your car loan within the year or do you expect your
       mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

       lia No.
       D Yes.       Explain here:




Official Form 106J                                              Schedule J: Your Expenses                                                            page3
              Case 1:19-bk-12235                   Doc 1         Filed 06/17/19 Entered 06/17/19 15:06:24                         Desc Main
                                                                Document      Page 42 of 56
Fill in this information to identify your case:                                                     1


Debtor 1
                    First Name              Middle Name               Last Name

Debtor 2
(Spouse, if filing) fie;t Name              Middle Name               Last Name


United States Bankruptcy Court for the: _ _ _ _           District of _ _ __
Case number
(If known)
                                                                                                                                    D   Check if this is an
                                                                                                                                        amended filing



  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                              12/15

  If two married people are filing together, both are equally responsible for supplying correct information.

  You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
  years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                    Sign Below



       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


     t~:s.            Name of person _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ . Attach Bankruptcy Petition Preparer's Notice, Declaration, and

                                                                                                 Signature (Official Form 119).




       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.




                                                                         Signature of Debtor 2



         Date~
                MM/
                         /7 ~L~
                        DD  YYYY /
                                                                         Date _ _ _ _ _ __
                                                                                  MM/ DD /   YYYY




 Official Form 106Dec                                          Declaration About an Individual Debtor's Schedules
              Case 1:19-bk-12235                  Doc 1         Filed 06/17/19 Entered 06/17/19 15:06:24                        Desc Main
                                                               Document      Page 43 of 56
    Fill in this information to 1dent1fy your case:


    Debtor 1            CEDRIC TYRONE ALLEN

    Debtor 2
    (Spouse, Wfiling) First Name               Middle Name               Last Name


    Uni1ed States Bankruptcy Court for the: SOUTHERN District of OHIO_ _ __

    Case number
    (If known)                                                                                                                    •   Check if this is an
                                                                                                                                      arrtefided frlifig




  Official Form 107
  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                               04/19

  Be as compfete and accurate as possmte. ff two married peopte are fifing together, both are equally responslbte for supptyfng correct
  infonnation. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
  number (if known). Answer every question.


                   Give Details About Your Marital Status and Where You Lived Before




         D Married
         Glf Not married

   2. During the last 3 years, have you lived anywhere other than where you live now?
        rl
        m    No
        D    Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

                 Debtor 1:                                        Dates Debtor 1      Debtor 2:                                        Dates Debtor 2
                                                                  lived there                                                          lived there


                                                                                      D   Same as Debtor 1                            0   Same as Deblor 1


                                                                  From                                                                    From
                 Number            Street                                                 Number Street
                                                                  To                                                                      To




                                            state Z:lf' Code                              Crty                 State ZIP Code


                                                                                      D Same as Debtor 1                              0   Same as Debtor 1


                                                                  From                                                                    From _ __
                 Number            Street                                                 Number Street
                                                                  To                                                                      To




                 City                       State ZIP Code                                City                 State   ZIP Code


   3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? ( Community property
      states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
        (i No
        0 Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).


 fifi            lxplaln the Sources of Your Income
Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                         page 1
               Case 1:19-bk-12235                          Doc 1         Filed 06/17/19 Entered 06/17/19 15:06:24                                      Desc Main
                                                                        Document      Page 44 of 56
Debtor 1            CEDRIC TYRONE ALLEN                                                                            Case number (ifknawn), _ _ _ _ _ _ _ _ _ _ _ _ _ __
                     FirstName        Middle Name           Last Name




  4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

       0       No
       li2I'   Yes. Fill in the details.




                                                                  Sources of Income                Gross Income             Sources of Income            Gross Income
                                                                  Check all that apply.            (before deductions and   Check all that apply.        (before deductions and
                                                                                                   exclusions)                                           exclusions)

                From January 1 of current year until
                                                                   li2I'   Wages, commissions,
                                                                                                            19.118.00
                                                                                                                            D   Wages, commissions,
                                                                           Wf........,,tj'.h       $-                           Mrow", liµ,,             $
                the date you filed for bankruptcy:
                                                                   D       Operating a business                             D   Operating a business


                For last calendar year:
                                                                   D       Wages, commissions,                              D   Wages, commissions,
                                                                           bonuses, tips           $        32,224.00           bonuses, tips            $
                (January   1 to    December 31.2018
                                                    yyyy
                                                                   D       Operating a business                             D   Operating a business



                For the calendar year before that:
                                                                   D       Wages, commissions,                              D   Wages, commissions,
                                                                           bonuses, tips                                        bonuses, tips
                                                                                                   $        28,328.00                                    $
                (January   1 to    December 31, 2017
                                                    yyyy
                                                                   D       Operating a business                             D   Operating a business



  5. Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
     unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
     gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

       List each source and the gross income from each source separately. Do not include income that you listed in line 4.

       Gl No
       0       Yes. Fill in the details.



                                                                  Sources of Income                Gross Income from         Sources of Income           Gross Income from
                                                                  Describe below.                  each source               Describe below.             each source
                                                                                                   (before deductions and                                (before deductions and
                                                                                                   exclusions)                                           exclusions)



                From January 1 of current year until
                                                                                                  $._ _ _ _ _ _ _ _ - - - - - - - - - - $_ _ _ _ _ _ __                           •
                the date you filed for bankruptcy:                                                $._ _ _ _ _ _ _ _ - - - - - - - - - - $_ _ _ _ _ __
                                                                                                  $._ _ _ _ _ _ _ _ - - - - - - - - - - $_ _ _ _ _ __

                                                                                                  $._ _ _ _ _ _ __                                      $_ _ _ _ _ _ _ _
                For last calendar year:
                (January 1 to December 3 1 , ~
                                                                                                  $._ _ _ _ _ __                                        $_ _ _ _ _ _ __
                                                    yyyy
                                                                                                  $._ _ _ _ _ __                                        $_ _ _ _ _ _ __



                For the caiendar year before mat:                                                                                                       $_ _ _ _ _ _ __
                                                                                                  $._ _ _ _ _ _ _ _ - - - - - - - - - -
                (January    1 to   December 31,2017         )                                     $._ _ _ _ _ _ __                                      $_ _ _ _ _ __
                                                    yyyy
                                                                                                                                                        $_ _ _ _ _ _ _
                                                                                                  $.________ - - - - - - - - - -




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page2
           Case 1:19-bk-12235                           Doc 1         Filed 06/17/19 Entered 06/17/19 15:06:24                           Desc Main
                                                                     Document      Page 45 of 56
Debtor 1      CEDRIC TYRONE ALLEN                                                                    Case number (if known),_ _ _ _ _ _ _ _ _ _ _ _ __
               First Name         Middle Name            Last Name




              List Certain Payments You Made Before You Flied for Bankruptcy



  6. Are either Debtor 1 's or Debtor 2's debts primarily consumer debts?

     0     No. Neither Debtor 1 nor Debtor2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
               "incurred by an individual primarily for a personal, family, or household purpose."
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

               0    No. Go to line 7.

               0    Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                         total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                         child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
               • Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

     liZ'.i Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

               0    No. Go to line 7.

               Iii Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                             creditor. Do not include payments for domestic support obligations, such as child support and
                             alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                          Dates of    Total amount paid          Amount J10U still owe     Was this payment for...
                                                                          payment


                      LAKE OF THE WOODS APT                              06/01/2019   $            880.00 $                   880.00       fia" Mortgage
                      Creditor's Name
                                                                                                                                           Dear
                      1667 LAKENOLL DR                                   05/01/2019
                      Number     Street                                                                                                    0   Creditcard

                                                                         04/01/2019                                                        0   Loan repayment

                                                                                                                                           0   Suppliers or vendors
                      MT HEALTHY OH                       45231                                                                            0   Other _ _ _ __
                      City                      State        ZIP Code




                                                                                      $                      $                             0   Mortgage
                      Creditor's Name
                                                                                                                                           Dear
                      Number     Street
                                                                                                                                           0 Credit card
                                                                                                                                           0 Loan repayment
                                                                                                                                           0 Suppliers or vendors
                                                                                                                                           0   Other _ _ _ __
                      City                      State        ZIP Code




                                                                                      $._ _ _ _ _ __         $._ _ _ _ _ __
                                                                                                                                           0   Mortgage
                      Creditor's Name
                                                                                                                                           0   Car

                     Number      Street
                                                                                                                                           0   Credit card

                                                                                                                                           0   Loan repayment

                                                                                                                                           0   Suppliers or vendors
                                                                                                                                           0   Other _ _ _ __
                      City                      State        ZIP Code




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page3
             Case 1:19-bk-12235                           Doc 1          Filed 06/17/19 Entered 06/17/19 15:06:24                         Desc Main
                                                                        Document      Page 46 of 56
Debtor 1             CEDRIC TYRONE ALLEN                                                               Case number (ifknc,wn),_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                     First Name     Middle Name             Last Name




  7.   Wrthin 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
       Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
       corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
       agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
       such as child support and alimony.

       ~No
       D     Yes. List all payments to an insider.
                                                                             Dates of   Total amount     Amount you stlll   Reason for this payment
                                                                             payment    paid             owe


                                                                                        $_ _ _ _ _ _ $ _ _ _ _ _
               Insider's Name



               Number      Street




              City                                State    ZIP Code


                                                                                        $_ _ _ _ _ $_ _ _ __
              Insider's Name


              Number       Street




              City                                State    ZIP Code


  8. Wrthin 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
       an insider?



       Ii(   No
       D     Yes. List all payments that benefited an insider.

                                                                            Dates of    Total amount    Amount you still    Reason for this payment
                                                                            payment     paid            owe                 Include creditor's name

                                                                                        $_ _ _ _ _ $_ _ _ __
              Insider's Name



              Number       Street




              City                                State    ZIP Code



                                                                                        $_ _ _ __      $_ _ _ __
              Insider's Name



              Number       Street




              City                                State    ZIP Code




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page4
           Case 1:19-bk-12235                                 Doc 1          Filed 06/17/19 Entered 06/17/19 15:06:24                                 Desc Main
                                                                            Document      Page 47 of 56
Debtor 1          CEDRIC TYRONE ALLEN                                                                              Case number (jfkflOHn), _ _ _ _ _ _ _ _ _ _ _ _ _ __
                  First Name            Middle Name             Last Name




                  Identify Legal Actions, Repos-ssions, and Foreclosures
  9,   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
       List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
       and contract disputes.

       ~   No
       0   Yes. Fifi in the details.
                                                                         Nature of the case                  Court or agency                               Status of the case


            Case title _ _ _ _ _ _ _ _ _ _ __
                                                                                                            Court Name
                                                                                                                                                           D   Pending

                                                                                                                                                           D   Onappeal

                                                                                                            Number    Sireef                               0   Concluded

            Case number
                                                                                                            City                   Slate   ZIP Code




            Case title _ _ _ _ _ _ _ _ _ _ __
                                                                                                            Court Name
                                                                                                                                                           0   Pending

                                                                                                                                                           D   Onappeal

                                                                                                            Number    Street                               D   Concluded

            Case number
                                                                                                            City                   State   ZIP Code


  10. Wtthin i year before you fifed fot bankruptcy, was any of your property repossessed, foreeiosed, garnished, attached, seiz:ed, or ievied?
      Check all that apply and fill in the details below.

       !if' No.   Go to line 11 .
       D   Yes. Fill in the information below.

                                                                                   Desert be the property                                   Date         Value of the property



                                                                                                                                                         $_ _ _ _ __
                  Creditor's Name



                  Number       Street                                              Explain what happened

                                                                                   U Property was repossessed.
                                                                                   D   Property was foreclosed.
                                                                                   D   Property was garnished.
                  City                                State   ZIP Code             0   Property was attached, seized, or levied.

                                                                                  Describe the property                                     Date          Value of the propeltl



                                                                                                                                                         $_ _ _ _ __
                  Credilor"s Name



                  Number       Street
                                                                                  Explain what happened


                                                                                  D    Property was repossessed.
                                                                                  D    Property was foreclosed.

                  City                                State   ZIP Code
                                                                                  D    Property was garnished.
                                                                                  0    Property was attached, seized, or levied.



Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 5
                Case 1:19-bk-12235                        Doc 1               Filed 06/17/19 Entered 06/17/19 15:06:24                             Desc Main
                                                                             Document      Page 48 of 56
Debtor 1              CEDRIC TYRONE ALLEN                                                                         Case number   (ifknvifnlc....__ _ _ _ _ _ _ _ _ _ _ _ __
                       FirstName      Middle Name                Last Name




  11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
      accounts or refuse to make a payment because you owed a debt?
        liZI    No
        0       Yes. Fill in the details.

                                                                         Describe the action the credltOt" took                          Dateactlon       Amount
                                                                                                                                         was taken
               Creditor's Name


                                                                                                                                                          $_ _ _ _ _ __
               Number      Street




               City                           State   ZIP Code          Last 4 digits of account number: XXXX-_ _ _ _


  12.   Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
        creditors, a court-appointed receiver, a custodian, or another official?
        '2f No
        0      Yes

f &ii                 List Certain Gifts and Conbibutions


  13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
        fiZf   No
        0      Yes. Fill in the details for each gift.


                 Gifts with a total value of more than $600             Describe the gifts                                               Dales you gave      Value
                 per person                                                                                                              the gifts



                                                                                                                                                           $._ _ _ _ __
               Person to Whom You Gave the Gift


                                                                                                                                                           $ _ _ _ _ __


               Number     Street



               City                           State   ZIP Code


               Person's relationship to you


               Gifts with a total value of more than $600               Describe the gifts                                              Dates you gave      Value
               per person                                                                                                               the gifts


                                                                                                                                                           $._ _ _ __
               Person to Whom You Gave the Gift


                                                                                                                                                           $._ _ _ __



               Number     Street



               City                           State   ZIP Code


               Person's relationship to you _ _ _ _ __



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page6
              Case 1:19-bk-12235                         Doc 1              Filed 06/17/19 Entered 06/17/19 15:06:24                                  Desc Main
                                                                           Document      Page 49 of 56
Debtor 1             CEDRIC TYRONE ALLEN                                                                           Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                      First Name     Middle Name               Last Name




  14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

      liZf   No
      D      Yes. Fill in the details for each gift or contribution.

              Gifts or contributions to charities                     Describe what you contributed                                        Date you          Value
              that total more than $600                                                                                                    contributed



                                                                                                                                                             $_ _ _ _ __
             Charity"s Name


                                                                                                                                                             $_ _ _ _ __



             Number       Street




             City           State        ZIP Code




•iii                  List Certain Loss-

  15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
     disaster, or gambling?

     [if No
     D       Yes. Fill in the details.

              Describe the property you lost and                      Describe any Insurance coverage for the loss                         Date of your      Value of property
              how the loss occurred                                                                                                        loss              lost
                                                                      Include the amount that insurance has paid. List pending insurance
                                                                      claims on line 33 of Schedule AIB: Property.


                                                                                                                                                             $ _ _ _ _ __




•I•&                 List Certain Payments or Transfers
  16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
     you consulted about seeking bankruptcy or preparing a bankruptcy petition?
     Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

     Ii! No
     D       Yes. Fill in the details.

                                                                      Description and value of any property ~ansferl'ed                    Date payment or   Amount of payment
                                                                                                                                           transfer was
              Person Who Was Paid                                                                                                          made


              Number       Street                                                                                                                            $_ _ _ __


                                                                                                                                                             $_ _ _ __

              City                         State    ZIP Code



              Email or webstte address


              Person Who Made the Payment. if Not You



Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page7
           Case 1:19-bk-12235                         Doc 1              Filed 06/17/19 Entered 06/17/19 15:06:24                             Desc Main
                                                                        Document      Page 50 of 56
Debtor 1           CEDRIC TYRONE ALLEN                                                                        Case number (ifkna.vn), _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name     Middle Name              last Name




                                                                    Description and value of any property transferred               Date payment or        Amount of
                                                                                                                                    transfer was made      payment


            Person Who Was Paid
                                                                                                                                                          $_ _ _ _ __

            Number        Street
                                                                                                                                                          $_ _ _ __



            City                       State     ZIP Code




            Email or website address



            Person Who Made the Payment, if Not You


  17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
      promised to help you deal with your creditors or to make payments to your creditors?
      Do not include any payment or transfer that you listed on line 16.

     Ga No
     D     Yes. Fill in the details.

                                                                   Description and value of any property transferred                Date payment or       Amount of payment
                                                                                                                                    transfer was
                                                                                                                                    made
             Pe<SOn Who Was Paid

                                                                                                                                                          $_ _ _ __
             Number       Street


                                                                                                                                                          $_ _ _ __

             City                       State    ZIP Code

  18. Within 2 years before you   filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
     transferred in the ordinary course of your business or financial affairs?
     Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
     Do not include gifts and transfers that you have already listed on this statement.
     Ga No
     D     Yes. Fill in the details.
                                                                   Description and value of property         Describe any property or payments received      Dall! transfer
                                                                   transferred                               or debts paid In exchange                       was made

            Person Who Received Transfer


            Number       Street




            City                       State     ZIP Code


            Person's relationship to you _ _ _ __



            Person Who Received Transfer



            Number       Street




            City                       State     ZIP Code

            Person's relationship to you _ _ _ __


Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        pages
           Case 1:19-bk-12235                         Doc 1              Filed 06/17/19 Entered 06/17/19 15:06:24                              Desc Main
                                                                        Document      Page 51 of 56
Debtor 1           CEDRIC TYRONE ALLEN                                                                         Case number (ifknawn),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name      Middle Name              Last Name




  19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
      are a beneficiary? (These are often called asset-protection devices.)

     li2f No
     D Yes. Fill in the details.
                                                                    Description and value of the property transtierred                                      Date transfer
                                                                                                                                                            was made


           Na me of trust




              List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

  20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
      closed, sold, moved, or transferred?
      Include checking, savings, money market, or other f"mancial accounts; certificates of deposit; shares in banks, credit unions,
      brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
     la No
     •     Yes. Fill in the details.

                                                                    Last 4 digits of account number      Type of account or       Date account was       Last balance befOre
                                                                                                         instrument               closed, sold, moved,   closing or transfer
                                                                                                                                  or transferred

            Name of Financial Institution
                                                                    XXXX-_ -           -     -           •   Checking                                    $_ _ _ __

            Number       Street                                                                          •   Savings

                                                                                                         •   Money market

                                                                                                         •   Brokerage
            City                       State     ZIP Code                                                •   other_ _ __


                                                                    XXXX-_           __ _                •   Checking                                    $_ _ _ _ _
            Name of Financial Institution
                                                                                                         •   Savings

                                                                                                         a   Maney mar1cm

                                                                                                         •   Brokerage
                                                                                                         •   other_ _ __
            City                       State     ZIP Code

 21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
     securities. cash. or other valuables?
     Ga' No .        .

     •     Yes. Fill in the details.
                                                                   Who else had access to it?                       Describe the contents                       Ooyou still
                                                                                                                                                                have It?

                                                                                                                                                               •   No
            Name of Financial Institution                         Name
                                                                                                                                                               0Tes

            Number      Street                                    Number    Street


                                                                  City        State        ZIPCode
            City                       State     ZIP Code



Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page9
                Case 1:19-bk-12235                             Doc 1          Filed 06/17/19 Entered 06/17/19 15:06:24                                      Desc Main
                                                                             Document      Page 52 of 56
Debtor 1               CEDRIC TYRONE ALLEN                                                                                     Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                         First Name        Middle Name               Last Name




 22. Have you stored property in a storage unit or place other than your home within 1 year before you flied for bankruptcy?
         liZI
        No
         •
        Yes. Fill in the details.
                                                   Who else has or had access to It?         Describe the contents                                                         DoJIOU still
                                                                                                                                                                           have It?

                                                                                                                                                                           •   No
                  Name of Storage Facility                                  Name
                                                                                                                                                                           • Yes
                  Nu.in.Iler     S.treet                                    Number     Stre,,t


                                                                            City State ZIP Code

                  City                         State      ZIP Code



•¥Finl                     Identify Property You Hold or Control for Someone l!lse
  23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
      or hold in trust for someone.
          !if
          No
         •      Yes. Fill in the detaiis.
                                                                           Where is the property?                                  Describe the property               Value


                  Owner's Name                                                                                                                                         $_ _ __

                                                                          Number     Street
                  Number         Street



                                                                          City                            State     ZIP Code
                  City                         State      ZIP Code



1¥11·1                    Give Details About Environmental Information

  For the purpose of Part 10, the following def"mitions apply:
  111    Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
         hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
         including statutes or regulations controlling the cleanup of these substances, wastes, or material.
  11     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
         utilize it or used to own, operate, or utilize it, including disposal sites.
  1111   Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
         substance, hazardous material, pollutant, contaminant, or similar tenn.

 Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

 24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

         if No
         •      Yes. Fill in the details.
                                                                          Governmental unit                             Environmental law, if you know It             Date of notice




                Name of site                                              Governmental unit


                Number         Street                                     Number     Street


                                                                         City                    State   ZIP Code



                City                         State       ZIP Code




Official Form 107                                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 10
            Case 1:19-bk-12235                       Doc 1           Filed 06/17/19 Entered 06/17/19 15:06:24                                            Desc Main
                                                                    Document      Page 53 of 56
Debtor 1            CEDRIC TYRONE ALLEN                                                                                Case number (ifkno,m) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name     Middle Name              Last Name




  25. Have you notified any governmental unit of any release of hazardous material?

     Gf No
     •      Yes. Fill in the details.
                                                                  Governmental unit                                Environmental law, If you know it                   Date of notice



             Name of site                                        Governmental unit


             Number       Street                                 Number      Street



                                                                 City                   State    ZIP Code


             City                      State     ZIP Code


  26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

     liZI   No
     •      Yes. Fill in the details.
                                                                                                                                                                        Status of the
                                                                    Court or agency                                     Nature of the case
                                                                                                                                                                        case

            Case title_ _ _ _ _ _ _ _ _ _ __
                                                                    Court Name
                                                                                                                                                                        •    Pending

                                                                                                                                                                        •    On appeal
                                                                    Number     Street                                                                                   •    Concluded


            Case number                                             City                        State   ZIP Code



•§f fM               Give Details About Yo.. Business or Connections to Any Business
  27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
            CJ   A sole proprietor or saff,employad in a trade, profession, or other activity, either fulf.time or part-time
            •    A member of a limited liability company (LLC) or limited liability partnership (LLP)
            •    A partner in a partnership
            •    An officer, director, or managing executive of a corporation
            •    An owner of at least 5% of the voting or equity securities of a corporation

     Gil' No, Nooe of the above applies, Go to Part 12.
     •      Yes. Check all that apply above and fill in the details below for each business.
                                                                    Describe the nature of the business                               Employer Identification number
                                                                                                                                      Do not include Social Security number or ITIN.
             Business Name

                                                                                                                                      EIN: _ _ _ _ _ _ _ _ _
             Number       Street
                                                                   Name of accountant or bookkeeper                                   Dates business existed


                                                                                                                                      From     ___ To ___
             City                      State     ZIP Code

                                                                   Describe the nature of the business                                Employer Identification number
                                                                                                                                      Do not Include Social Security number or ITIN.
             Business Name

                                                                                                                                      EIN: ________________
             Number      Street
                                                                   Name of accountant or bookkeeper                                   Dates business existed


                                                                                                                                      From               To _ __
             City                      State     ZIP Code


Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                     page 11
           Case 1:19-bk-12235                          Doc 1               Filed 06/17/19 Entered 06/17/19 15:06:24                             Desc Main
                                                                          Document      Page 54 of 56
Debtor 1          CEDRIC TYRONE ALLEN                                                                            Case number {ifknawn) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                      First Name     Middle Name              Last Name




                                                                                                                             Employer Identification number
                                                                      Describe the nature of the business
                                                                                                                             Do not Include Social Security number or ITIN.
               Business Name
                                                                                                                             EIN: _ _ _ _ _ _ _ _ _

               Number       Street
                                                                      Name of accountant or bookkeeper                       Dates business existed



                                                                                                                             From    ___ To ___
               City                       State    ZIP Code




  28. Wrthin 2 ~ars bilfore you fJ!fll fw bankru~y. flkl YoU give a fm.am=-ia! statffllent to anyone about YoUr bt.Jsiness? !~Jude a!! financial
     institutions, creditors, or other parties.

     CJ    No
     D        Yes. Fill in the details below.

                                                                      Date Issued




               Name                                                   MM/DD/YYYY



               Number       Street




               City                      State     ZIP Code




, , , , , Sign Below

      I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
      answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
      in connron with a bankruptc case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
      18 U S.C. §§ 152, 1 1, 1519, an 3571.


      JC QQ/ - .. . ~                                                               JC
              Signature of Debtor 1
                                                                                         ------------------
                                                                                         Signature of Debtor 2



              Date~~
      Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

      lilJ"    No
      D        Yes


      Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
      !if No
      D       Yes. Name of p.erson._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _. Attach the Bankruptcy Petition Preparers Notice,
                                                                                    Declaration, and Signature (Official Form 119).




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 12
               Case 1:19-bk-12235                Doc 1       Filed 06/17/19 Entered 06/17/19 15:06:24                                  Desc Main
  Fill in this mformation to 1dent1fy your case:
                                                            Document      Page 55 of 56
                                                                                                      Check one box only as directed          in   this form and   111

                                                                                                      Form 122A-1Supp:
  Debtor 1          CEDRIC TYRONE ALLEN JR
                                                                                                      Iii' 1. There is no presumption of abuse.
  Debtor2
  (Spouse, if filing) Firat Name              MktdleName              Last Name                       D     2. The calculation to determine if a presumption of
                                                                                                               abuse applies will be made under Chapter 7
  United States Bankruptcy Court for the: SOUTHERN District of OHIO_ _ __                                      Means Test Calculation (Official Form 122A-2).

  Case number                                                                                         D     3. The Means Test does not apply now because of
  (If known)                                                                                                   qualified military service but it could apply later.



                                                                                                      0     Check if this is an amended filing


Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under§ 707(bX2) (Official Form 122A-1Supp) with this form.

•§fl              Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
      ill Not married_ Fill out Column A, lines 2-11.
       D    Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

       D    Married and your spouse is NOT filing with you. You and your spouse are:

            D      Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11 .
            D      Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
                   under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
                   spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(8).

      Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
      bankruptcy case. 11 U.S.C. § 101 (1 OA). For example, if you are filing on September 15, the 6-month period would be March 1 through
      August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
      Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
      income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                      Column A               Column B
                                                                                                      Debtor 1               Debtor2 or
                                                                                                                             non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions                                                        $_ _ __
      (before ail payroli deductions).                                                                 $    3,823.70
  3. Alimony and maintenance payments. Do not include payments from a spouse if                                                $_ _ __
     Column B is filled in.                                                                            $
                                                                                                           - - -0.00
                                                                                                                 -
 4. All amounts from any source which are regularly paid for household expenses
    of you or your dependents, including child support. Include regular contributions
    from an unmarried partner, members of your household, your dependents, parents,
    and roommates. Include regular contributions from a spouse on!y if Column B is not
    filled in. Do not include payments you listed on line 3.                                           $          0.00        $ _ _ __

  5. Net income from operating a business, profession,
                                                                    Debtor 1      Debtor 2
      or farm
      Gross receipts (before all deductions)                          $   0.00    $_ _

      Ordinary and necessary operating expenses                    -$     0.00-$_ _

      Net monthly income from a business, profession, or farm         $_0
                                                                        _ . 00
                                                                            _     $___ Copy
                                                                                       here+               0 ._u
                                                                                                       $____  0"              $_ __

 6. Net income from rental and other real property                         O
                                                                    DebtoJ: 1     Debtor 2
      Gross receipts (before all deductions)                          s_u._0       $_ _

      Ordinary and necessary operating expenses                    -$     0.00-$_ _
                                                                                             Copy                             $_ _ _ _
      Net monthly income from rental or other real property                       $_ _ here+           $          0.00
: 7. Interest, dividends, and royalties                                                                $_ _ _ _               $_ _ _ _




Official Form 122A-1                            Chapter 7 Statement of Your Current Monthly Income                                                      page 1
             Case 1:19-bk-12235                                    Doc 1             Filed 06/17/19 Entered 06/17/19 15:06:24                                         Desc Main
                                                                                    Document      Page 56 of 56

Debtor 1             CEDRIC TYRONE ALLEN JR                                                                               Case number (if known). _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name            Middle Name                   Last Name



                                                                                                                             Column A                   Column B
                                                                                                                             Debtor1                    Debtor2or
                                                                                                                                                        non-filing spouse
' 8. Unemployment compensation                                                                                                 $_ _0_.0_0                  $_ _ _ __
     Do not enter the amount if you contend that the amount received was a benefit
     under the Social Security Act. Instead, list it here: ............................... ~
           For you.......................................................................   $        0.00
           For your spouse.............................................................     $_ _ _ _ __

: 9. Pension or retirement income. Do not include any amount received that was a
                                                                                                                                                          $_ _ _ __
     benefit under the Social Security Act.                                                                                    $
                                                                                                                                - - -0.00
                                                                                                                                      -
 10. Income from all other sources not listed above. Specify the source and amount.
     Do not include any benefits received under the Social Security Act or payments received
     as a victim of a war crime, a crime against humanity, or international or domestic
     terrorism. if necessary, iist other sources on a separate page and put the totai below.

                                                                                                                               $           0.00           $_ _ _ __

                                                                                                                                           0.00           $_ _ _ __
                                                                                                                               $

      Total amounts from separate pages, if any.                                                                             +$_ __                    +$_ _ __

 11. Calculate your total current monthly income. Add lines 2 through 10 for each
     column. Then add the total for Column A to the total for Column B.                                                             ~:~~:::!~!+I.!__ . o.oo_.i=I 3,823.?ol          $
                                                                                                                                                                                    Total current
                                                                                                                                                                                    monthly income

                   Determine Whether the Means Test Applies to You

 12. Calculate your current monthly income for the year. Follow these steps:
     12a.        Copy your total current monthly income from line 11 ................................................................................. Copy line 11 here-+

                 Multiply by 12 (the number of months in a year).                                                                                                               X   12
     12b.        The result is your annual income for this part of the form.                                                                                            12b.


 13. Calculate the median family income that applies to you. Follow these steps:

     Fill in the state in which you live.


     Fill in the number of people in your household.

     Fill in the median family income for your state and size of household.                                                                                  . .......... 13.   $48,441.00
     To find a list of applicable median income amounts, go online using the link specified in the separate
     instructions for this form. This list may also be available at the bankruptcy clerk's office.
· 14. How do the lines compare?

     14a.    •      Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                    Go to Part 3.

     14b.    D      Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                    Go to Part 3 and !iii out Form 122A-2.

l§fl                Sign Below

                                                       'a(~~                      of pe,jmy lhat lhe '""'matio" '";• ,rateme"' aad '" aay atta<hmems 1, true aad correct.

                   JC
                                                                                                                      Signature of Debtor 2


                        DateOb
                                 MM/ DD
                                        Ii ~     I
                                                                                                                      Date
                                                                                                                             -MM/
                                                                                                                               --   ----
                                                                                                                                  DD /YYYY


                        If you checked line 14a, do NOT fill out or file Form 122A-2.

                        if you checked iine 14b, fill out Form 122A-2 and file it with this form.


Official Form 122A-1                                             Chapter 7 Statement of Your Current Monthly Income                                                                     page2
